-~               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 1 of 73




                   UNITED STATES DISTRICT COURT FOR
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                )

     Paul Anthony Hatton,
                                                )
                                                )                        FILED
                                                )                         DEC 1 4 2018
                   Plaintiff,
           vs.                                  ) Case   N2.   CIV U~MELITA   EEDER SHINN, CLERK ;
                                                )                 ~01sr.c      ,  STERN DIST. OKLA.
                                                                  BY
                                                )                                         ,DEPUTY
     JUSTICES OF THE OKLAHOMA
     SUPREME COURT AND JUDGES OF
     THE COURT OF CML APPEALS    )
                                                CIV- 18 1219 C
     OF THE STATE OF OKLAHOMA,   )
                                                )
                   Defendants.                  )
     ________ ______                            )

                   COMPLAINT FOR PROSPECTIVE DECLARATORY
                      AND PROSPECTIVE INJUNCTIVE RELIEF

           Plaintiff Paul Anthony Hatton ("Plaintiff') or ("Hatton"), for his complaint pursuant

     42 U.S.C. § 1983 against The Honorable Douglas L. Combs, Justice of the Oklahoma

     Supreme Court, The Honorable Patrick Wyrick, Justice of the Oklahoma Supreme Court,

     The Honorable Tom Colbert, Justice of the Oklahoma Supreme Court, The Honorable

     Justice Yvonne Kauger, Justice of the Oklahoma Supreme Court, The Honorable Justice

     John F. Reif, Justice of the Oklahoma Supreme Court, The Honorable James R.

     Winchester, Justice of the Oklahoma Supreme Court, The Honorable, James E.

     Edmonson Justice of the Oklahoma Supreme Court, The Honorable Noma D. Gurich,

     Justice of the Oklahoma Supreme Court, The Honorable Judge Robert Dick Bell, The

     Honorable Larry E. Joplin, Judge, and The Honorable Kenneth L. Buettner, Judge, The
                Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 2 of 73



Honorable Judge E. Bay Mitchell, The Honorable Judge Brian Jack Goree, The

Honorable Judge Barbara G. Swindon ("Defendants" or "Justices of the Oklahoma

Supreme Court and}udges of the Court of Civil Appeals of the State of Oklahoma") are

being sued, only, in their official capacity. Defendants are and/or were at all times described

below state actors for the purposes of 42 U.S.C. § 1983, who are or were acting under color

of state law have caused the Plaintiffs to be subjected to an Oklahoma Rule 1.36 appellate

preceding. That Rule 1.36 appellate proceeding was and is Defendants' deprivation, denial,

prohibition or enforcement of the Plaintiff valid civil rights secured by the Constitution,

federal law, state law or the common law. Plaintiff therefore has they sustained injuries at

the hands of the Defendants for which this Court can grant them relief\ more specifically

shown below. Therefore Plaintiff allege2 and state as follows:

                                             INTRODUCTION

        l(a). This is an action pursuant to 42 U.S.C. § 1983 for the Defendants' deprivation

of this Plaintiffs civil rights under color of state law, for which he seeks equitable,

declaratory, and prospective injunctive relief challenging under provisions of the U.S.

CONST., Art. IV, Privileges and Immunities, Sec. 1, and Full Faith and Credit, Sec. 2; Art.

VI, Sec. 2, Supremacy Clause; amend. I, denial right of access to state courts, and denial of


         1
        Kentucky v. Graham, 473 U.S. 159, 166-67 (1985). To state a§ 1983 claim, a plaintiff must
show "the deprivation of [a federal] right by a person acting under color of state law." Wittner v.
Banner Health, 720 F.3d 770, 773 (10th Cir. 2013).

         2
             An official-capacity suit is, for all intents and purposes, to be treated as a suit against the
 entity, in this case, the state of Oklahoma. Hafer v. Melo, 502 U.S. 21, 25 (1991).

                                                       -2-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 3 of 73



free speech rights, and amend XIV, § 1 both its equal protection clause and due process

clauses of the State of Oklahoma's ongoing deprivation, prohibition and real and ongoing

threat of their enforcement3 against one class of appellants from their filing an appellate

merits brief in the state summary appellate proceedings conducted under Rule 1.36(g),

Rules of the Supreme Court of Oklahoma, 12 O.S., Ch. 15, App. 1 ("Okla.Sup.Ct.R."or

"Rule 1.36"). Under the common law tradition the federal and state appellate court, near

singularly, rely on the essential briefing function of the parties', respective, advocates to

provide it with and frame the unique and relevant preserved facts and arguments of law

essential for an appellate court's determining the merits of the issues in the appealed case. 4

Only, the State of Oklahoma has the unique Rule 1.36 summary appellate proceedings.

Under the party presentation system elementary to all common law courts is the function

of the parties' advocate who is to throughout the proceeding is to participate through the

zealous advocacy for his client. The Federal and State courts' commitment to the

adversarial system of justice is the elemental, defining and distinctive feature of our legal

system. 5 The party presentation principle is basic to our procedural system, Greenlaw v.


       3
           Ladra v. New Dominion, LLC, 2015 OK 53, ,i 6, 353 P.3d 529, 531.
       4
         Douglas H. Ginsburg, Appellate Courts and Independent Experts, 60 CASE W. RES. L.
REV. 303, 314 (2010) ("Unlike a judge in the inquisitorial system of the civil law used throughout
Europe, a common law judge does not conduct his own investigation." (footnote omitted)).
       5
         Amanda Frost, The Limits of Advocacy, 59 DUKE L.J. 447, 495 (2009) ("[T]he
adversarial system itself is widely acknowledged to be a fundamental feature of the American
adjudicatory process."); William B. Rubenstein, A Transactional Model of Adjudication, 89 GEO. L.J.
371, 371 (2001) ("The traditional premise of American civil adjudication is that ours is an adversary
system .... ").

                                                -3-
               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 4 of 73



United States, 554 U.S. 237, 243-244 (2008). Ultimately, this question concerns the

relative importance in our legal system of "getting it right," as opposed to just ending a

dispute between two parties, and the role the [appellate justice or] judge should play in the

process of reaching the ultimate intended goal. 6 What makes a system adversarial rather

than inquisitorial is ... the presence of a judge who does not (as an inquisitor does) conduct

the factual and legal investigation himself, but instead he or she decides on the basis of facts

and arguments pro and con adduced by the parties." McNeil v. Wisconsin, 501 U.S. 171, 181

n.2 (1991).

       l(b).     Plaintiff is a state appellant in pending and ongoing state appeal: Embrace

Home Loans, Inc .• Plaintif£'Appellee, vs Paul Anthony Hatton, Defendant/Appellant, and

Shelia To Hatton: Unknown Successors of Edith M. Rennie, if any: John Doe, as Occupant

of the Premises: and Jane Doe, as Occupant of the Premises. Defendants, Case No.

SD-117581 ("Hatton appeal"). On December 7, 2018, the Defendants have sua sponte acted

under color of state law to designate the Hatton appeal to be a Rule 1.36 summary appeal.

Under Rule l.36(g) proceedings the Plaintiff as appellants is prohibited, deprived and has

a real and ongoing threat of enforcement7 from his filing of an appellate merits brief to

specifically identify or to set forth and to argue certain and specific legal or factual errors




        6
         Adam A. Milani & Michael R. Smith, Playing God: A Critical Look at Sua Sponte Decisions
by Appellate Courts, 69 Tenn. L. Rev. 245 (2002).


        7
            Ladra v. New Dominion, LLC, 2015 OK 53, 116, 353 P.3d 529, 531.
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 5 of 73



or omissions that occurred in the trial court proceedings or in the entry of its orders.

Plaintiff is deprived, prohibited and has a real and ongoing threat of enforcement8 by the

Defendants' under Rule 1.36 from his presenting his unique facts and arguments to the

state appellate courts to seek correction of trial court errors or omissions through

submitting his highly forensic arguments in an appellate merits brief-in-chief or other

appellate brief on the merits of the pertinent and relevant issues of his appeal. While there

concurrently exists another separate and distinct class of Oklahoma appellants under

Okla.Sup. Ct.R. l.ll(l)(e) who are mandatorily required to file a highly structured forensic

argument identifying and setting forth in an appellate brief the legal or factual errors or

omissions of the trial court's proceedings and/or orders, and to seek correction, clarification

or other relief from the appellate court. Should a Rule 1.36 appellant file a Rule l.ll(l)(e)

merits appellate brief, the Defendants acting under color of state law are mandatorily

required to sua sponte order enforcement9 of that rule with that appellate merits brief to be

stricken and of no consequence and effect for the Oklahoma appellate courts or for the

parties. In the disposition of a Rule 1.36 appeal the Defendants who perform their appellate

functions without the benefit of a Rule l.lll(l)(e) appellate brief under that process they

necessarily must conflate, commingle, or fuse the traditional advocate's function into both

as an advocate with the function of a partisan judge for the resolution of the appeal for the



       8
           Ladra v. New Dominion, LLC, 2015 OK 53, ,r 6, 353 P.3d 529, 531.

       9
           Ladra v. New Dominion, LLC, 2015 OK 53, ,r 6, 353 P.3d 529, 531.

                                                -5-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 6 of 73



prevailing party.   Outwardly, it appears as if in Rule 1.36 unstructured appeals the

Defendants, first, decide which party is to be the ultimate winner or the party who is to be

the ultimate looser. Second, Defendants then they search the appellate record to find facts

and law to confirm and support facts and law their initial conclusion of which of the parties

is to be the prevailing party. In Rule 1.36 appeals the state appellate judiciary set out the

facts which they have picked through the record and selected. Often they recast and redraw

the facts and issues to support their initial preconceived notion of which party must prevail

for their final decision. They also, on their own initiative revive and address waived and

moot trial court issues. At all times the appellant's advocate is implacably and ruthlessly

deprived and prohibited by Rule 1.36 from actually perform any advocacy function

whatsoever, until after the Oklahoma appellate court has handed down its decision. Only,

after the entry of a Rule 1.36 decision or opinion, then and only then in his motion to

reconsider may the appellant's attorney first file a brief on the issues addressing the issues

raised by the appellate court. Those issues are often not remotely the same issues as

stated by the appellant, that are framed and set forth at the beginning of the appeal in the

petition in error. Public dockets of the Oklahoma appellate courts show that should a Rule

1.36 appellant be granted leave by those courts to file an appellant merits brief, the

Defendants acting under color of state law will disregard or omit the issues and arguments

raised by the parties in their merits brief in the appellate court's consideration and,

nonetheless and rather, decide and dispose of that appeal on their review of the appellate

record as they would in any other Rule 1.36 appeal.

                                             -6-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 7 of 73



       l(c). The Rule 1.36 beginning its effective date of January 1, 1997, is null, void, and

of no lawful effect, or consequence, and all Rule 1.36 appeals that have been or are before

the Defendants are undecided and remain undetermined, undecided and are ongoing. This

is notwithstanding a 20 O.S. § 16 mandate may have issued and filed. Rule 1.36 is null, void

and of no consequence because it is in violation of all Rule 1.36 appellants' rights, interests,

including said appellants' property interests, privileges, and immunities guaranteed all

citizens under U.S. CONST., Art. IV, Privileges and Immunities, Sec. 1, and Full Faith and

Credit, Sec. 2; Art. VI, Sec. 2, Supremacy Clause; amend. I, right of access to state courts,

Free Speech, and amend XIV, § 1 both its equal protection clause and due process 10 clauses,

more specifically, as follows: (i) Rule 1.36 denies all appellants their fundamental First

Amendment right of access to the Oklahoma appellate courts and to file a Rule 1.ll(l)(e)

appellate merits brief to raise, advocate all of their claims and defenses, right to be heard,

right to counsel, the right to be represented by and to be assisted by counsel. (ii) Rule

1.36(g) appellate proceedings deny Oklahoma appellants the right to equal access to justice

compared with appellate proceeding conducted under Rule 1.ll(l)(e). (iii) Under Rule 1.36

appellate proceedings state appellants are denied an appellate hearing because appellants

cannot identify and raise issues, argue to seek the Defendants' to on appeal correct trial

court errors as well as the process of clarifying and interpreting law in their disposition of


        10
          "'[T]he root requirement' of the Due Process Clause [is] 'that an individual be given an
opportunity for a hearing before he is deprived of any significant property interest."' Cleveland Bd. of
Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (citing, Boddie v. Connecticut, 401 U.S. 371, 379 (1971)
(emphasis in original)).
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 8 of 73



the appeal.    (iv) Appealed cases arrive at the Oklahoma appellate courts with the

presumption of correctness of the trial court proceedings and orders. A Rule 1.36 appeal

is little more than an unstructured pursual of the trial record and, only, a review of the

record retrial of the issues presente d to the trial court without having the benefit of parties'

briefs and the trial court proceedings, only, framing and narrowing of the unique issues for

the appellate courts' possible consideration of issues and errors. Also, in Rule 1.36 appeals

an appellant cannot raise additional issues or error arising in the trial court after the entry

of the trial court's final appealed order(s) themselves. Without a Rule I.II(l)(e) merits brief

the Oklahoma appellate courts sua sponte often revive waived, moot, or abandoned issues,

restate the facts often adding facts that unsupported or outside the preserve d record or

omitting facts essential to the appropriate disposition of the appeal, or re-frame issues that

have not been addressed by the trial court. Trial court orders and proceedings cannot be

changed or modified without the appellate courts being persuaded through an appellate's

advocate filing a Rule l.ll(l)(e ) appellate brief specifically addressing and showing trial

court errors in efforts bearing the burden of persuasion to establish and frame the preserve d

issues of legal errors or omissions of the trial court in its proceedings or orders for the

Justices and Judges of Oklahoma appellate courts to consider, and address, and dispose of

the appeal on those facts and issues. (v) Oklahoma Rule l.36(g) summary appellate

proceeding defeats the error-correction function of Oklahoma appellate review and does not

protect state appellants from being wrongfully deprived of property without due process of

law. Minimal due process is permitting appellants to file a Rule l.ll(l)(e ) appellate brief

                                               -8-
               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 9 of 73



for the Defendants' considering, addressing and disposing of the appeal. (vi). Rule 1.36's

deprivation, prohibition, and ongoing threat of enforcement11 against his right to file a Rule

1.11(1)(e) appellate brief is Defendants' denial under color of state law of Plaintiff civil right

of access to the state appellate courts is their fundamental First Amendment Free Speech

right. Otherwise, Plaintiff are denied Fourteenth Amendment due process of law. (vi)

Parties' attorneys have a First Amendment right to raise relevant and colorable arguments

in legal proceedings by filing a Rule 1.ll(l)(e) appellate brief on behalf of clients. (vii) Rule

1.36's forbidding the appellate advocate's free speech rights deprive and prohibit state

appellants to raise issues of trial court error, argue, and invoke the law to protect the

Plaintiff life, liberty, and property. (viii) Under controlling applicable Oklahoma case law

Rule 1.36 summary appellate proceedings are, essentially, predetermined or prejudged to

be affirmed by the Defendants because the trial court proceedings are presumed to be

correct. Further, under Oklahoma case law an appellant has the burden of persuasion based

on preserved fact and law on the record proof of error. Only, through the filing of a Rule

1.ll(l)(e) appellate merits brief he or she may overcome the appellate court's presumption

of correctness of the trial court proceedings and orders for the Oklahoma appellate courts

to correct, modify or affirm those trial court proceedings and orders. Under Rule 1.36

summary appeal proceedings Plaintiff as state appellants are deprived and prohibited and

cannot specifically identify, argue and demonstrate to the Oklahoma appellate courts the



        11
             Ladra v. New Dominion. LLC, 2015 OK 53, II 6,353 P.3d 529, 531.

                                                 -9-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 10 of 73



errors in trial court's proceedings and orders. (ix) An Oklahoma Rule 1.36(g) summary

appellate proceeding defeats the appellate review and error-correction function of Oklahoma

appellate review and does not protect appellants from being wrongfully deprived of property

without due process of law through his filing of a Rule 1.ll(l)(e) appellate brief. (x) Rule

l.36's deprivation, prohibition and ongoing threat of enforcement from his filing an

appellate brief is Defendants' denial under color of state law of the Plaintiffs First

Amendment right to access to the state appellate courts and that denial of access to the

state appellate courts is also, Defendants' denial under color of state law of Hatton's

fundamental First Amendment Free Speech rights. (xi) Plaintiff First Amendment right to

justice is far broader than the constitutionally-recognized right to court access. Rule 1.36

deny state appellants him of his constitutional right to petition to speak on his behalf

through the preparing and filing of a Rule l.ll(l)(e) appellate brief and to act as advocate

and advisor in the Oklahoma Rule 1.36 summary appellate proceedings. Consequently, the

Rule 1.36 appellate proceeding is Defendants' denial under color of state law of Plaintiffs

attorney free speech rights that invokes the protections of existing law that is essential to

Plaintiff fully and completely accessing the justice system and for the Defendants'

detached, fair and impartial administration of the laws. (xii) Rule 1.36's deprivation,

prohibition and threat of enforcement from his filing appellate merits briefs is a denial of all

Rule 1.36 designated appellants' their First and Fourteenth Amendment due process oflaw

right of access to the Oklahoma appellate courts. (xiii) Due Process Clauses prohibit the

state and federal governments, and the Defendants from depriving Plaintiff life, liberty, or

                                             -10-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 11 of 73



property without due process oflaw. Defendants' Rule 1.36 summary appellate proceedings

under color of state law deprive Plaintiff of property by depriving and prohibiting, ordering

stricken, or otherwise disregarding his l.ll(l)(e) appellate merits brief. The Due Process

Clauses, thus, requires a hearing to be conducted with the Plaintiff having meaningful

opportunity to be fully heard on the issues of fact and law through the right to file a Rule

l.ll(l)(e) appellate brief to frame the preserved appellate issues of error of the trial court's

proceedings and orders for the Oklahoma appellate courts to consider, address and to

dispose. Because under Defendants' Rule 1.36 appellate proceedings attorneys are deprive

and prohibit Hatton from raising such arguments through his filing of an appellate merits

brief for the appellate court's consideration and disposition as they do in their Rule

1.11 (1)(e) appeals Plaintiff are denied their First Amendment right ofaccess to state appeals

courts. Without having an appellate merits brief to consider and address, the Oklahoma

state appellate judiciary cannot fulfill its U.S. Constitutional function to declare "what the

law is." Consequently, in the Legal Servs. Corp. v. Velazquez, 531 U.S. 533 (2001) case

there are two recognized categories of attorney in-court First Amendment free speech

(including written and oral communications to a court) that must be protected: (1) attorneys

must be free to "present all the reasonable and well-grounded arguments necessary for

proper resolution of the case" and (2) regulators cannot restrict attorney speech in order

to "insulate the Government's laws" or government action "from judicial inquiry" and

scrutiny. (ixv) Okla.Sup.Ct.R. l.36(g) summary appeals classification of the accelerated

appeals proceedings depriving and prohibiting the filing of Rule l.ll(l)(e) appellate a brief-

                                              -11-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 12 of 73



in-chief is an Oklahoma court legislated practice rule acting under color of state law which

has no purpose substantially related any important Oklahoma governmental objective. The

classification of summary appeals which are conducted under Okla.Sup.Ct.R. l.36(g), and,

mostly, reach a predetermined outcome and, simply, affirm the trial court in state appellate

court proceedings that objective is not substantially related to any important Oklahoma

governmental objective. Therefore, lacking any important Oklahoma governmental

objective Rattan's Oklahoma summary appeals conducted under Rule l.36(g) is null and

void of no force and effect as having violated the Rattan's Fourteenth equal protection of

the law and all the proceedings conducted thereunder are likewise null, void and without

force and effect. (xv) Rule 1.36 summary appellate proceedings do not pass the Mathews

v. Eldridge three-factor balancing test for determining "what process is due" for Oklahoma

appellants in their appellate proceedings compared with Rule l.ll(l)(e) merits briefed

appeals. (xvi) The unconstitutional Rule 1.36 is to be addressed, considered and to be

declared to be from the beginning or outset to be unconstitutional under the provisions of

U.S. CONST., Art. IV, Privileges and Immunities, Sec. 1, and Full Faith and Credit, Sec. 2;

Art. VI, Sec. 2, Supremacy Clause; amend. I, Free Speech, and amend XIV, § 1 both its

equal protection clause and due process clauses as though Rule 1.36 had never existed or

had been enacted by the Oklahoma Supreme Court. All proceedings that have been or are

being conducted under Rule 1.36 are to be found and declared null, void, and from the outset

to be without force and effect and all Rule 1.36 proceedings are to be ordered ongoing,

vacated by the Defendants and each to be reheard by the Defendants.

                                           -12-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 13 of 73



                                 JURISDICTION AND VENUE

       2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343,

ancillary jurisdiction under 1367, 2201, 2202, and 42 U.S.C. §§ 1983 and 1988, in this action

where Plaintiff seeks prospective declaratory and prospective injunctive relief to redress

an ongoing violation of federal law12 by Defendants for their deprivation of certain of

Plaintiffs rights secured by U.S. CONST., Art. I, War Powers, Sec. 8; Art. IV, Privileges

and Immunities, Sec. 1, and Full Faith and Credit, Sec. 2; Art. VI, Sec. 2, Supremacy Clause;

amend. I, free speech and right to petition; and amend XIV, § 1 both its equal protection

clause and due process clause provisions of the Constitution of the United States, under

color of state laws of their enforcement under color of state law of court rule Okla.Sup.Ct.R.

l.36(g), regulations, customs and usages of the Defendants as they judicially enacted and

continued to enforce13 system wide throughout all the Oklahoma appellate court system.

Defendants have self-legislated, executed, administered and they




        12  In Ex parte Young. 209 U.S. 123, 159-160 (1908), the Supreme Court recognized an
 exception to Eleventh Amendment immunity that allows individuals to seek prospective
 relief against state officials who violate federal laws or the Constitution. See also Rounds v.
 Clements, 495 F. App'x 938,941 (10th Cir. 2012) (noting, "Ex parte Youngoermits suit against state
 employees for prospective relief whether the employee happens to be sued in his individual or
 official capacity") (citation omitted). To fall within this exception, a plaintiff's complaint must
 allege an "ongoing violation of federal law," and seek relief that is "properly characterized as
 prospective." Verizon Md., Inc. v. PSC, 535 U.S. 635, 645 (2002) (citation and internal
 quotation marks omitted). The requested relief "serves directly to bring an end to a present
 violation of federal law." Papasan v. Allain, 478 U.S. 265, 278 (1986).
        13
             Ladra v. New Dominion, LLC, 2015 OK 53, ,r 6, 353 P.3d 529, 531.

                                                 -13-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 14 of 73



self-enforce14 the complained of court rule: Okla.Sup.Ct.R. 1.36(g), m denial of


        14  NO IMMUNITY. In 1996 Congress enacted the Federal Courts Improvement Act of 1996
which amended 42 U.S.C. § 1983 to provide that "in any action brought against a judicial officer for an
act or omission taken in such officer's judicial capacity, injunctive relief shall not be granted unless a
declaratory decree was violated or declaratory relief was unavailable." Pub.L. No. 104-317, 110 Stat.
3847 (Oct. 19, 1996) (emphasis added). The Senate report indicates that the amendment "restores
the doctrine of judicial immunity to the status it occupied prior to (Pulliam v. Allen, 466 U.S. 522,
541-42 (1984)]" because Pulliam had departed from "400 years of common law tradition and
weakened judicial immunity protections." S. Rep.104-366, at *36-*37, 1996 U.S.C.C.A.N. 4202,
4216-17. Defendants are without the immunity defense of 42 U.S.C. § 1983 in an action for
declaratory and injunctive relief where in a state appellate proceeding being conducted before them
and they enforce and threatened enforcement of Rule 1.36 which they have legislatively self-adopted.
The United States Supreme Court has acknowledged that the Virginia Supreme Court and its chief
justice would, for "the issuance of, or failure to amend, the challenged rules," enjoy the same type of
absolute, legislative immunity generally afforded state legislators, Supreme Court of Virginia v.
Consumers Union, 446 U.S. 719, 734 (1980). It noted that they were properly held "liable in their
enforcement capacities," and thus were "proper defendants in a suit for declaratory and
injunctive relief." 446 U.S. at 736 (emphasis added). see also Leclerc v. Webb, 270 F. Supp. 2d 779,
791-72 (2003)("judicial immunity did not apply to acts taken by judicial officers in their enforcement
capacities"), affirmed, 419 F.3d 405 (Fed. 5th Cir., 2005), reh'g en bane denied, 444 F.3d 428 (2006),
cert. denied 551 U.S. 1158 (2007); Dubuc v. Michigan Bd. of Law Examiners, 342 F.3d 610, 619 n. 4
(6th Cir. 2003)(immunity was denied as to judicial defendants' enforcement of allegedly
unconstitutional bar admissions rules regarding a waiting period for reapplication); Brandon E. ex rel.
Listenbee v. Reynolds, 201 F.3d 194, 198 (3d Cir. 2000). This had the practical effect of dividing
Consumers Union's claim into two suits: one dealing with the state justices' legislative activities, the
other dealing with their enforcement activities. The Court noted that because the defendant-state
justices were properly held liable in their enforcement capacities, there was no need to decide
whether they were immune in their judicial capacities. 446 U.S. at 736. State officials including
judges acting in an enforcement capacity are not immune from non-monetary damage injunctive and
declaratory actions. Samuels v. McDonald. Case No.17-5098 (10th Cir. Feb. 9, 2018), slip op., p. 5, n.
4,
         "[I]mmunity bars the § 1983 claim for money damages, they may be sued for
         injunctive relief. See Supreme Court of Virginia v. Consumers Union of U.S., Inc., 446
         U.S. 719, 736-737 (1980); Pulliam v. Allen, 466 U.S. 522 (1984); Lemmons v. Law
         Firm of Morris and Morris, 39 F.3d 264, 267 (10th Cir. 1994). Absolute immunity
         does not extend to "their official actions." Hafer v. Melo, 502 U.S. 21, 29 (1991))."
In Consumers Union, the Court respecting the separation of powers it expressly held the defendant
state justices to be specifically liable in injunctive relief and declaratory relief, only, in their
enforcement capacities, 446 U.S. at 736, just as other executive officials are liable in their
enforcement capacities. Id; Samuels v. McDonald, supra. The 1996 amendment to 42 U.S.C. § 1983
is, expressly, for "an act or omission taken in such officer's judicial capacity" which does not include
state justices or judges acting in a non-judicial "enforcement capacity." Cf., 446 U.S. at 736. This is
so, because the Consumers Union suit, like this action sought to prospectively enjoin and a
declaratory judgment against the state justices' enforcement of a court adopted rule, i.e., Rule 1.36,
not for their promulgation or court legislation, of a state court rule; because the Virginia Supreme

                                                  -14-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 15 of 73



the Plaintiff rights, privileges, immunities secured by the United States Constitution, by

                                                               15 16
Acts of Congress and under common law, 12 O.S. § 2               •


        3. This Court has personal jurisdiction over the Defendants, in their official capacity,

because inter alia, they have acted by legislatively adopted Rule 1.36 and they enforce and

threaten to enforce their procedural Rule 1.36 systemwide in the Oklahoma appellate court

system under color of state law, policies, customs, and other practices of the State of

Oklahoma and/or within the geographic confines of the State of Oklahoma.

        4. Hatton is challenging the U.S. Constitutional validity of Oklahoma Supreme Court

Rule l.36(g) in his Hatton appeal and as it is U.S. Constitutional facially and "as applied" to

his Oklahoma state court accelerated summary appeal proceedings conducted pursuant to

Rule 1.36. Without running afoul of Rooker-Feldman the state court rule, Okla.Sup.Ct.R.




 Court and its chief justice exercised "inherent and statutory enforcement powers" in the adoption of
 the court rule; and because state justices acted as "enforcement officers and agencies" they are
 openly amenable to suit for "declaratory and injunctive relief." 446 U.S. at 736; Samuels v.
 McDonald, supra. When a judge or justice enforces a court legislated rule he or she is not acting in a
 judicial capacity as stated in § 1983, rather, he or she is acting an enforcement capacity and is subject
 to civil suit for injunctive and declaratory relief. Congress did not grant carte blanche immunity to
 state judges but specifically limited their immunity to "an act or omission taken in such officer's
 judicial capacity" and it did not enlarge § 1983 immunity to state judges for their acting in the
 enforcing of that court's self-adopted rules. 446 U.S. at 736;Brandon E. ex rel. Listenbee v. Reynolds,
 201 F.3d at, 198. As exception to Ex parte Young, 209 U.S. 123, 159-160 (1908), Plaintiff has allege an
 "ongoing violation of federal law," and seek relief that is "properly characterized as prospective."
 Verizon Md., Inc. v. PSC, 535 U.S. 635,645 (2002) (citation and internal quotation marks omitted).
         15
           Silver v. Slusher, 1988 OK 53, ,r 10, 770 P.Zd 878, 883.(" There are three separate sources
 which give rise to the creation of rights under Oklahoma law: the state constitution, her statutes
 and her common law.")(footnote omitted and emphasis added).

         16
           Tenn. Elec. Power Co. v. Tenn. Valley Auth., 306 U.S. 118, 137 (1939) (recognizing
 the existence of legal rights arising from the common law of property, contract, and tort).

                                                  -15-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 16 of 73



l.36(g), Hatton can challenge in U.S. District Court under§ 1983 on grounds that rule and

all the proceedings conducted thereon in Hatton's Oklahoma appeal is from the beginning

null, void, and of no force or effect whatever under U.S. CONST., Art. IV, Privileges and

Immunities, Sec. 1, and Full Faith and Credit, Sec. 2; Art. VI, Sec. 2, Supremacy Clause;

amend. I, and amend XIV, § 1 both its equal protection clause and due process clauses and

prospective injunctive and declaratory relief granted. Under common law Hatton has a due

process property right to file an appellate merits brief in Oklahoma appeals. Not filing an

appellate brief is contrary to the common law 12 O.S. § 2 proceedings under Okla.Sup.Ct.R.

l.36(g). Under 28 U.S.C. § 2201, a 42 U.S.C. § 1983 action may be prosecuted declaring

Okla.Sup.Ct.R. l.36(g) and the proceedings thereon, be declared to be null, and void from

its inception and immediately enjoined. Also, Hatton seeks to have his pending appeal now

being conducted by the Defendants under color of state law Oklahoma Supreme Court and

the Court of Civil Appeals of the State of Oklahoma, Hatton appeal and all other

Okla.Sup.Ct.R. l.36(g) appellate proceedings permanently enjoined. And, that all other

Oklahoma appellate proceedings conducted under Rule l.36(g) governing that decision is

to be declared, also, to be null and void and this Court ordering all such appeals to be

vacated. Skinner v. Switzer, 562 U.S. 521, 532 (2011) ("[A] state-court decision is not

reviewable by lower federal courts, but a statute or a court rule[, e.g., Rule l.36(g) rule]

governing the decision may be challenged in a federal action."); District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 487 (1983)(Held: "a general attack on the

constitutionality of' the court legislated bar admission rule, the Court held that the district

                                             -16-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 17 of 73



court did "ha[ve] subject matter jurisdiction" over those claims and remanded for further

proceedings."). This Court has subject matter jurisdiction over this 42 U.S.C. § 1983 action

because Hatton now challenge, specifically, targets the controlling state court rule,

Okla.Sup.Ct.R. l.36(g), then Rooker-Feldman does not apply. Because Rule l.36(g)

deprives and prohibits Hatton as a state appellant from filing of a highly structured forensic

appellate brief in the state court appellate proceeding, from his raising and advocating all

of his appellate claims and issues. Therefore, Defendants deny Plaintiff his rights under

the First Amendment free speech and right to petition, and Fourteenth Amendment equal

protection and due process claims or any other of his issues or claims the in their final

decision and, therefore, all Rule 1.36 proceedings cannot have entered or be a final order

or decision. Bear v. Patton, 451 F.3d 639, 642 (10th Cir. 2006); Guttman v. Khalsa, 446 F.3d

1027, 1032 (10th Cir. 2006); McCammon v. Bibler. Newman & Reynolds. P.A., 493 F. Supp.

2d 1166, 1170-71 (D. Kan. 2007) (citing five federal court cases). Thus, (1) the informal

summary appellate procedures conducted by the Defendants under color of state law in

Plaintiff Rule l.36(g) appellate proceedings are and is constitutionally inadequate or (2) that

particular state appellate proceeding subverts Hatton' s equal access to justice, First

Amendment free speech rights and right to petition, Fourteenth Amendment equal

protection of the law and due process of the law, then under the First and Fourteenth

Amendments a federal forum is available to vindicate the Plaintiff rights to free speech,

right to petition, procedural due process and equal protection in Hatton's appellate

proceeding under § 1983. Indeed, a due process claim that one has been injured by

                                             ·17·
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 18 of 73



inadequate or defective procedure s are another "independ ent claim," of the type to which

the Supreme Court was referring in Exxon Mobil Corp. v. Saudi Basic Indus. Corp .. 544

U.S. 280, 293 (2005). Plainly, state-cour t appellate proceedings under Rule l.36(g) which

bar, deprive and prohibit appellants from filing a merits briefs is an inadequate appellate

procedure and subverts Hatton's equal access to justice, First Amendme nt free speech and

the right to petition, Fourteent h Amendme nt equal protection of the law and due process

of the law, then under the First and the Fourteent h Amendme nt and § 1983 this federal

forum is available to vindicate the Hatton' right to equal access to justice, free speech, right

to petition, procedural due process and equal protection of the law in that Oklahoma

appellate proceeding. Unsurprisingly, federal courts have repeatedly recognized that real

§ 1983 due process claims (as opposed to claims that in substance merely complains about

state courts making a mistake) are not barred by Rooker-Feldman. See Great W. Mining &

Mineral Co. v. Fox Rothschild L.L.P., 615 F.3d 159, 173 (3d Cir. 2010) (holding

Rooker-Feldman inapplicable where plaintiffs alleges "a conspiracy to reach a predeterm ined

outcome in state court"); Manufactured Home Cmtys. Inc. v. City of San lose. 420 F.3d

1022, 1030 (9th Cir. 2005)("MHC's complaint does not directly challenge a state court's

factual or legal conclusion. MHC's complaint to the district court is, therefore, not a

forbidden appeal under Rooker-Feldman."); Nesses v. Shepard, 68 F.3d 1003, 1005 (7th Cir.

1995) (same, recognizing that "[o]therw ise there would be no federal remedy for a violation

of federal rights whenever the violator so far succeeded in corrupting the state judicial

process as to obtain a favorable judgment[.]").

                                             -18-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 19 of 73



       4(a)(l). FIRST GROUND FOR STANDING TO SUE: Plaintiff has standing to

obtain declaratory and prospective injunctive relief because they have existing, ongoing

and pending Rule l.36(g) summary appeal Hatton appeal presently before the Defendants.

This challenged action, i.e., Rule l.36's deprivation, prohibition and threat of enforcement

against Plaintiff filing an appellate brief was in its duration was too short to effectively

challenge because (i) upon filing the respective petition-in-error for their respective

appeals and the Defendants' assignment of those appeals to the Rule 1.36 summary

disposition docket those respective appeals were virtually instanter assigned to the Rule

1.36 summary disposition docket. (ii) There is a reasonable expectation that in the future

should this Plaintiff attempt to file a merits appellate brief in his pending appeal that brief,

likely, that rule will be enforced and ordered stricken under Rule 1.36 's deprivations,

prohibitions, and threat of enforcement by the state appellate courts. (iii) Also, in the

future should Plaintiff seek and obtain leave to file a merits appellate brief, file a brief, that

nonetheless brief will be disregarded and their decision will be entered under the

provisions of Rule 1.36 thereby disregarding and circumventing the appellate courts'

consideration of the Plaintiff merits appellate brief, thereby subjecting Plaintiff the same

resultant Rule 1.36 appellate opinion again. Tordan v. Sosa, 654 F.3d 1012, 1035 (10th Cir.

20ll)(citing Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curium). Plaintiff has

standing to sue in this Court to obtain declaratory judgment and prospective injunctive

relief against Rule l.36's policy to which he has sustained 42 U.S.C. § 1983 injuries at the

hands of the state actor Defendants who are in charge of implementing and enforcing that

                                              -19-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 20 of 73



court rule systemwide. Walkerv. Beard, 789 F.3d 1125, 1132 (9th Cir. 2015)(citing Tordan

v. Sosa, 654 F.3d 1012, 1028-29 (10th Cir. 2011); see also Lehn v. Holmes, 364 F.3d 862,

871-72 (7 th Cir. 2004); Nelson v. Heiss, 271 F.3d 891, 893, 897 (9th Cir. 2001). That

Plaintiffs injury: Rule l.36's deprivation, prohibition and threat of enforcem ent from his

filing of an appellate merits brief will be redresse d by a favorable decision in this Court

granting him declaratory and prospective injunctive relief. Because Rule 1.36 is null, void

and having no force and effect any and all proceedings, decision or opinion rendered in the

pending Rule 1.36 appeals by Defendants and Rule 1.36 proceedings are also null, void, and

has no force and effect and therefor e, the proceeding would be ongoing injury to the

Plaintiff. See Paragraph 28, below. Without immediate prospective injunctive relief from

this Court Plaintiff have reasonable expectations that in the Defendants will enter a null

and void decision should Plaintiff file merits appellate briefs in their, respective, pending

appeals those briefs will be ordered stricken or otherwis e disregarded by Defendants and

rather, be decided under Rule 1.36.
                                                                        17
4(a)(2). SECON D GROUNDS FOR STAND ING TO SUE                                :   Plaintiff has sustaine d or

suffered injury in fact because he is being deprived and prohibited by Rule 1.36 from filing



         17
            To establish Article III standing, a plaintiff must establish (1) that he or she has "suffered
 an injury in fact;" (2) that the injury is '"fairly traceable to the challenged action of the defendant;"
 and, (3) that it is "likely" that "the injury will be redressed by a favorable decision." Ariz. Christian
 Sch. Tuition Org. v. Winn, 563 U.S. 125, 131 S. Ct. 1436, 1442 (2011) (quotations omitted); see also
 Tordan v. Sosa, 654 F.3d 1012, 1019 (10th Cir. 2011). "At bottom, the gist of the question of standing
 is whether petitioner s have such a personal stake in the outcome of the controver sy as to assure that
 concrete adversen ess which sharpens the presentation of issues upon which the court so largely
 depends for illumination." Massachu setts v. E.P.A., 549 U.S. 497, 517 (2007) (quotations omitted).

                                                 -20-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 21 of 73



an appellate merits brief in his appeal pending before the Defendants. Because he have and

is been injured in fact by Defendants' Rule 1.36 depravation, prohibition and enforcement

from his filing of an appellate merits brief because he has suffered an injury in fact. (ii) that

the injuries sustained by Plaintiff are at the hands of the Defendants and are directly and

fairly traceable to the challenged action of the Defendants which is the Rule l.36's

deprivation, prohibition and enforcement against Plaintiff filing an appellate merits brief.

(iii) That it is likely that the Plaintiff injuries will be redressed by a favorable decision,

essentially, declaring Rule 1.36 unconstitutional. Ariz. Christian Sch. Tuition Org. v. Winn,

563 U.S. 125, 131 S. Ct. 1436, 1442 (2011) (quotations omitted); see also Jordan v. Sosa,

654 F.3d 1012, 1019 (10th Cir. 2011). The question of standing is set forth in this

complaint because Plaintiff have such a personal stake in the outcome of the present

ongoing controversy as to assure this Court that concrete adverseness which sharpens the

presentation of issues upon which the court so largely depends for illumination.

Massachusetts v. E.P.A., 549 U.S. 497, 517 (2007). This Federal District Court may

exercise jurisdiction over a seemingly moot action because these Plaintiff asserting that

the exception applies on the factual grounds that this Plaintiff "(i.) the challenged action

was in its duration too short to be fully litigated prior to its cessation or expiration [because

these Plaintiff were and is under Rule 1.36 specifically deprived, prohibited and barred

from filing an highly forensic merits brief-in-chief or opening brief as required by

Okla.Sup.Ct.R. l.ll(l)(e), and (2) there [is] a reasonable expectation that the same

complaining party would be subjected to the same action again," should they attempt to file

                                              -21-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 22 of 73



such a brief. Murphy v. Hunt, 455 U.S. 478, 482 (1982) (emphasis added) (quoting

Weinstein v. Bradford, 423 U.S. 147, 149 (1975)); see Jordan, 654 F.3d at 1035. In other

words, in the Plaintiff' pending Rattan's ongoing state appeal under the provisions Rule

1.36 the Plaintiff (a) are being prevented from filing an appellate merits brief-in-chief

because of the specific deprivation, prohibition and real and ongoing threat of enforcement

of Rule l.36(g) from filing an appellate brief-in-chief, and, also, there is a reasonable

expectation in the pending state appeal that should this Plaintiff or any appellant attempt

to file an appellate brief-in-chief in the future that appeal brief it will be ordered stricken

by the state appellate court under Ladra v. New Dominion. LLC, 2015 OK 53,116,353 P.3d

529,531. See, e.g., Simington v. Parker, 2011 OK CIV APP 28,116,250 P.3d 351, 353-54"

O'Feery v. Smith, 2001 OK CIV APP 142, 113, 38 P.3d 242,244"; Ladra v. New Dominion.

LLC, 2015 OK 53, ,i 6, 353 P.3d 529, 531. Moreover, in the future this Plaintiff could in

the pending state appeal seek leave from the state court to file a brief-in-chief. And should

the Plaintiff' be granted leave by the Defendant to file an appellate merits brief-in-chief in

their pending Hatton' Rule 1.36 summary appellate proceeding. Nonetheless, based upon

prior orders in other Oklahoma appeals that have been entered by the Defendants'

granting other appellants leave to file a brief-in-chief Plaintiff' have a reasonable

expectation that the Defendant would overlook or disregard their filed brief-in-chief and,

rather, would in their disposition and decision in the Hatton' pending appeal Defendants

in fact would decide and dispose of that Rule 1.36 appeal not on the merits of the

arguments set forth in the parties' appellate briefs but, rather, only, under Rule 1.36

                                             -22-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 23 of 73



proceedings in denial of Plaintiff First Amendment right of access to that state appellate

Court. That it is likely that the injury sustained by Plaintiff, Defendants' depravation and

deprive and prohibition from his filing an appellate merits brief will be redressed by a

favorable decision in this Court granting him declaratory and prospective injunctive relief.

4(b). SECOND GROUND FOR STANDING TO SUE18 : Plaintiff has sustained and is

sustaining personal injuries traceable to the Defendants' unlawful conduct of depriving,

prohibiting, barring and ongoing threat of enforcement19 under Rule 1.36 from his filing a

merits brief substantially as the Defendants' mandatorily require under proceedings

conducted under Okla.Sup.Ct.R. l.ll(l)(e) appeals. Thereafter, the Defendants are not

to overlook or otherwise disregard the merits brief but are to fully consider and make their

final decision or disposition framed substantially on the merits of the issues framed by the

merits of the arguments contained in the parties' brief-in-chief or merits appellate brief

and the grant of a prospective injunctive relief and for declaratory determining appellate

proceedings conducted under Rule 1.36 to be null and void likely to be redressed by the

requested relief. Plaintiff have also alleged that they have suffered a particularized injury



        18
           To establish Article III standing, a plaintiff must establish (1) that he or she has "suffered
an injury in fact;" (2) that the injury is "'fairly traceable to the challenged action of the defendant;"
and, (3) that it is "likely" that "the injury will be redressed by a favorable decision." Ariz. Christian
Sch. Tuition Org. v. Winn, 563 U.S. 125, 131 S. Ct. 1436, 1442 (2011) (quotations omitted); see also
Jordan v. Sosa, 654 F.3d 1012, 1019 (10th Cir. 2011). "At bottom, the gist of the question of standing
is whether petitioners have such a personal stake in the outcome of the controversy as to assure that
concrete adverseness which sharpens the presentation of issues upon which the court so largely
depends for illumination." Massachusetts v. E.P.A., 549 U.S. 497, 517 (2007) (quotations omitted).

        19
             Ladra v. New Dominion, LLC, 2015 OK 53, 116, 353 P.3d 529, 531.

                                                -23-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 24 of 73



right to access the state court by filing a merits appellate brief; injury to the public is not

sufficient to establish standing. See Friends of the Earth. Inc .• v. Laidlaw Envtl. Servs.

(TOC). Inc., 528 U.S.167, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)."Article III of the United

States Constitution limits the jurisdiction of federal courts to the adjudication of 'Cases' or

'Controversies."' Jordan v. Sosa, 654 F.3d 1012, 1019 (10th Cir. 2011), quoting U.S. Const.

art. III, § 2, cl. 1. "[T]he controversy must be real and substantial, admitting of specific

relief through a decree of conclusive character, as distinguished from an opinion advising

what the law would be upon a hypothetical set of facts." Id. at 1026 (internal quotation

marks and alterations omitted). Standing is a threshold question in every case before a

federal court, and it determines the power of the court to entertain the suit. Warth v.

Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2204, 45 L.Ed.2d 343 (1975). A federal court

must ask "whether the constitutional, [court rule,] or statutory provision on which the

claim rests properly can be understood as granting persons in the plaintiffs position a right

to judicial relief." Warth v. Seldin, at 500, 95 S.Ct. at 2206, (footnote omitted). The

Supreme Court defined the constitutional requirements of standing in Allen v. Wright, 468

U.S. 737, 751, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556 (1984): "A plaintiff must allege

personal injury fairly traceable to the defendant's allegedly unlawful conduct and likely to

be redressed by the requested relief." Thee injury sustained by Plaintiff, i.e., Defendants'

deprivation, prohibition and real and ongoing threat of enforcement from his filing an

appellate merits brief in Rule 1.36 summary appeals will be redressed by a favorable

decision in this Court granting them declaratory and prospective injunctive relief. Plaintiff

                                            -24-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 25 of 73



may be subjected to Rule l.36(g) in the future because all state appellants are incurring a

continuing "credible threat" and of a Rule 1.36 injury to themselve s in the Oklahoma

appellate courts. The full scope of the Okla.Sup.Ct.R. l.36(g) to pending and future

appellate litigation involving them because, they now are sustaining continuing and

ongoing injuries for that Oklahoma appellate court failing to protect the Hatton as the

appellants in the Hatton appeal whom have vested entitleme nts under the First

Amendme nt free speech and right to petition, Fourteent h Amendme nt due process rights

and interests granted to them are which are being denied under Rule l.36(g) which is they

are not to file an appellate brief as appellee in any appeal, and rather under Rule l.36(g)

that appellate court is obligated conduct the necessary research on behalf of the appellee

and to protect the Hatton through their having to conduct the necessary Rule 1.36 inquiry,
                                                                                         20
research, and due diligence which is establishe d by custom and usage under § 1983            •



       4(c) FOURTH GROUNDS FOR RIGHT OF ACCESS TO THE OKLAHOMA



        20
           Established by the historic records there in fact custom and usage establish that no
 standards exist for Oklahoma Justices or appellate judges to convert any appeal with or
 without a party's motion to a Rule 1.36 appeal. Pierson v. Toplin, 2016 OK 40, 11 11
 (unreported converted to Rule 1.36 appeal); Lockett v. Evans, 2014 OK 34, 111, 330 P.3d 488;
 Towne v. Hubbard, 1999 OK 10, 117, 977 P.2d 1084 (application for extraordinary writ to
 prevent removal of attorney of record converted to appeal and placed on accelerated appeal
 schedule to be governed by provisions of Sup.Ct.R. 1.36, but permitting briefs on appeal);
 Stripling v. State ex rel. Oklahoma Health Care Authority, 2017 OK CIV APP 6, 11 1, 394 P.3d
 293 (denial of an employment termination petition); Rabin v. Bartlesville Redevelopment
 Trust Authority, 2013 OK CIV APP 72, 111, 308 P.3d 191; Klein v. Department of
 Corrections, 2012 OK CIV APP 79, 11 5, 283 P.3d 901. Therefore, the established "custom
 and usage" provision of§ 1983 comes to play. Monell v. Department of Social Services of the
 City of New York, 436 U.S. 658, 691696, (1978); Polk County v. Dodson, 454 U.S. 312,325
 (1981); Fundiller v. City of Cooper City. 777 F.2d 1436, 1443 (11th Cir. 1985)
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 26 of 73



COURTS STANDING FOR Plaintiff RIGHT TO REMEDY IN THIS COURT. The Hatton

are making a free speech, right of access, and equal protection challenge to Rule 1.36.21

The Constitution provides the Hatton' First Amendment free speech rights, right of access

to state and federal courts, and equal protection rights in their Hatton' state appeal. First

Amendment rights to freedom of speech are enforceable under 42 U.S.C. § 1983. Waters

v. Churchill, 511 U.S. 661,668 (1994). Equal protection rights are, also, enforceable under

42 U.S.C. § 1983. The Supreme Court's decision in Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971) is consistent with its conclusion that

the Constitution confers private rights. Following Bivens, the Court recognized similar

implied rights of action for violation of the Hatton's free speech rights in their Oklahoma

Hatton' appeal under the Equal Protection component of the Fifth and Fourteenth

Amendments' Due Process Clause. Davis v. Passman, 442 U.S. 228, 234 (1979). The

Hatton may challenge Rule 1.36 and proceedings thereunder under the First Amendment

free speech, and right of access to the state court guarantees, and equal protection

guarantees merely by demonstrating that the court rule 1.36 violated a public right of

access to state courts under Rule dl.36. 22 Rule 1.36 appellate proceeding was and is


       21
         See, Benjamin Plener Cover, The First Amendment Right to a Remedy, 50 U.C. Davis L.
Rev.1741, 1797-1798 (2017). Available at SSRN: https://ssrn.com/abstract=2780722


       22
          The personal stake requirement is only a threshold requirement for bringing suit.
The Hatton have an interest may raise any legal argument, including an argument based
solely on public interests. In other words, the mere fact of an individual's injury, no matter
how minute or fortuitous, enables that individual to make assertions about the public interest
despite the injury's being entirely personal. Of course, the court has discretion not to hear

                                           -26-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 27 of 73



Defendants' violation of the fundamental public right of Plaintiff First Amendment right

of access to the Oklahoma appellate courts. Defendants' Rule l.36's deprivation, denial or

prohibition of the Plaintiff exercise of their valid civil public right to file an appellate merits

brief in all Oklahoma appeals is a right secured by the Constitution, federal law, state law

or the common law. Plaintiffs First Amendment right of access claim of right to file an

appellate brief is Plaintiffs injury-in-fact and that is evaluated under First Amendment

standing doctrine, which is distinctly permissive towards Plaintiff. See Cooksey v. Futrell,

721 F.3d 226, 235 (4th Cir. 2013) ("In First Amendment cases, the injury-in-fact element

is commonly satisfied by a sufficient showing of 'self-censorship, which occurs when a

claimant is chilled from exercising h[is] right to free expression."') (quoting Benham v.

City of Charlotte, 635 F. 2d 129, 135 (4th Cir. 2011)). "[W]hen there is a danger of chilling

free speech, the concern that constitutional adjudication be avoided whenever possible may

be outweighed by society's interest in having the statute [or this court Rule 1.36]

challenged". Secretary of State of Md. v. Toseph H. Munson Co .• Inc., 467 U.S. 947, 956

(1984)). This "leniency of First Amendment standing manifests itself most commonly in

the doctrine's first element: injury-in-fact."Cooksey. 721 F.3d at 235; St. Paul Area

Chamber of Commerce v. Gaertner, 439 F.3d 481 (8th Cir. 2006). The standing

requirement for federal court jurisdiction stems from the admonition in Article III of the



certain arguments under the third-party standing doctrine, which provides that "a party
'generally must assert his own legal rights and interests, and cannot rest his claim to relief on
the legal rights or interests of third parties."' Kowalski v. Tesmer, 543 U.S. 125, 129 (2004)
(quoting Warth v. Seldin. 422 U.S. 490, 499 (1975)).

                                               -27-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 28 of 73



Constitution that federal courts are empowered to decide only "cases" and "controversies."

U.S. Const. art. III,§ 2, cl.l. To satisfy the Article Ill requirement, a party that challenges

a statute [or Rule 1.36] in federal court must demonstrate that it has suffered an "injury in

fact," i.e., "a realistic danger of sustaining a direct injury as a result of the statute's [or court

Rule l.36's] operation or enforcement." Babbitt v. United Farm Workers Nat'! Union, 442

U.S. 289,298 (1979). Defendants' Rule 1.36 prohibition of Plaintiff from filing an appellate

merits brief under color of state law. That Rule 1.36 prohibition and the real and

continuing threat of Defendants enforcement of that Rule is the basis of Plaintiff Art III

because Defendants' thereby deprive, deny or prohibit Plaintiff access to state courts,

alone. The Defendants' Rule 1.36 deprivation of Plaintiff right of access to Oklahoma

appellate courts, alone, satisfies the Article III requirement for standing to sue because the

Plaintiff have suffered a First Amendment direct injury in fact as a result of Defendants'

Rule l.36's deprivation, prohibition, operation or ongoing and real threat of enforcement

in his Hatton appeal by depriving, prohibiting and real and ongoing threat to him of his right

to file an appellate merits brief and therefore block his access to the Oklahoma appellate

courts. The Defendants' denial of Plaintiff access to the Oklahoma appellate courts under

Rule l.36's deprivation, prohibition, and real and ongoing threat of enforcement against

Plaintiffs First Amendment right of access to Oklahoma appellate courts through their

filing an appellate merits briefs in their Hatton appeal and the remedy Plaintiff seek from

this Court is to have Rule 1.36 declared unconstitutional under their First Amendment

right of access to those state court, and Rule 1.36 and the proceedings conducted

                                                -28-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 29 of 73



thereunder are sought to be enjoined is their remedy claim. 23 Plaintiff can, therefore,

pursue their remedies under their First Amendment civil right of access to the state

appellate court is their standing to sue. Defendants' Rule 1.36 and the proceedings

conducted under Rule 1.36 are the Defendants' deprivation of Plaintiff First Amendment

right of access to court and, also, their deprivation and denial their private and public right

of meaningful24 access25 to the Oklahoma appellate courts is the basis for Plaintiff


        23
            "[t]he essence of the access claim is that official action is presently denying an opportunity
to litigate for a class of potential plaintiffs. The opportunity has not been lost for all time, however,
but only in the short term; the object of the denial-of-access suit, and the justification for recognizing
that claim, is to place the plaintiff in a position to pursue a separate claim for relief once the
frustrating condition has been removed." Christopher v. Harbury, 536 U.S. 403, 413 (2002).

        24
             Meaningful access to state and federal courts is a fundamental right within the protection
of the First Amendment. First Amendment rights are "supremely precious" freedoms and are
subject to heightened protection. NAACP v. Button, 371 U.S. 415, 433 (1963) (noting that First
Amendment freedoms, including the right to petition, are "delicate and vulnerable, as well as
supremely precious in our society" and demand exacting protection). In California Motor Transport
v. Trucking Unlimited, that "[t]he right of access to the courts is indeed but one aspect of the right of
petition." 404 U.S. 508, 612 (1972). Rule 1.36's deprivation and prohibition against Plaintiff' from
filing an appellate brief is a deprivation, prohibition and denial of their right of access to the
Oklahoma appellate court, and, too, is the Defendants deprivation, and prohibition to them of their
"fundamental" and "supremely precious" right of their meaningful access to that court. In Marbury
v. Madison, 5 U.S. (1 Cranch) 137, 163 (1803) the Supreme Court first recognized that a person who
has suffered a legally cognizable injury inflicted by a court and therefore has standing and the right to
obtain a remedy in federal court: " '[t]he very essence of civil liberty certainly consists in the right
of every individual to claim the protection of the laws, whenever he receives an injury,' " the court
concluded that, under the circumstances, the plaintiff had stated a cause of action for damages
directly under the fourth amendment." Id.

        25
             The Supreme Court emphasized the link between the right and remedy:

       [T]he very point of recognizing any access claim is to provide some effective
       vindication for a separate and distinct right to seek judicial relief for some wrong ....
       [T]he wrong [of the denial to access by another court] is ancillary to the underlying
       claim [of legal wrong by the defendants' unconstitutional Rule 1.36 and proceedings
       thereunder prohibiting them from filing an appellate merits brief], without which a
       plaintiff cannot have suffered injury by being shut out of court.
Christopher v. Harbury. 536 U.S. at, 413-14.

                                                  -29-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 30 of 73



forward-looking access to this Court, because at the time of filing this action that state

appeal has yet to be litigated to term. However, durinti the course of this action should the
                                                                                          26
Defendants' enter a decision in their Hatton state appeal Plaintiff right of access standing

to pursue claims against the Oklahoma appellate courts will ipso facto convert to and will

have become, thereafter, backward-looking standing. With Plaintiff having their forward-

looking standing being instanter converted through the Defendants' sole action of their

entering a putative or supposed state decision in the Hatton appeal, into backward-looking

standing and the Hatton having uninterrupted and ongoing standing with their right to

continue to pursue their denial of access claim in this Court. In other words, because of

backward-looking standing a Defendants' decision in the Hatton state appellate court

cannot cause the defeat of Plaintiff First Amendmertt dr,nial of their right of access claim

in this Court and Plaintiff are not to be deprived and prohibited from pursuing their right

of access claim in this Court. Christopherv. Harbury. 536 U.S. at, 413-14. A Defendants'

state decision or their other disposition during the course of this law suit in the Plaintiffs

state Hatton appeal will not defeat Plaintiff First Amendment standing in this Court. In


          Plaintiff are asking this Court under its ancillary powers, 28 U.S.C. § 1367, to remedy and to
correct the first wrong: the Defendants' denial of their First Amendment right of access to the
Oklahoma appellate courts that is now deprived and prohibited by Defendants' Rule l.36(g)'s against
their filing a merits brief in their Hatton appeal. Thereafter, under 28 U.S.C. §§ 1331, 1343, 1367,
2201, 2202, and 42 U.S.C. §§ 1983 the second wrong: the Plaintiff are, additionally, asking this Court
to remedy and to correct through its finding and declaring Rule 1.36 under several of its provisions to
be found an unconstitutional Rule and for other specific relief more fully set forth in their prayer for
relief, below.
        26
             The First Amendment right of access to the state and federal courts is grounded in the
Right to Petition Clause of the First Amendment, Christopher v. Harbury. 536 U.S. at, 415, n. 12.

                                                 -30-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 31 of 73



either event whether this action is either, forward-looking or backward-looking Plaintiff

standing will continue ongoing throughout the pendetJ.cy of this case until this Court

redresses the right of access injuries sustained by Plaintiff at the hands of the Defendants

through the life of this case this Court's granting and its ongoing enforcement of Plaintiff

right of access including Plaintiff requested prospective declaratory and/or injunctive

relief forever. Id. Alternatively, Defendants' Rule 1.36 and proceedings thereunder will

have caused Plaintiff First Amendment injury of their right of access to because the

Oklahoma appellate courts have impeded their a chance to advocate their meritorious

claim. Defendants' Rule l.36's deprivation, prohibition and real and ongoing threat of

enforcement against his right of access to state court against Plaintiff First Amendment

right to file an appellate merits brief in their state appeal is Plaintiff Art III standing in this

Court. Id. at 414. In the event the Defendants' decide the Hatton' appeal in state court

proceedings during the pendency of this action Plain)iff have stated a First Amendment

right of access claim for Defendants' backward-looking standing denial of Plaintiff First

Amendment right of access to the state appellate courts because of Defendants' Rule

l.36(g)'s deprivation, prohibition and real and ongoing threat of enforcement against

Plaintiffs right to file an appellant merits brief in their state appeal thereby sustaining

continuing and ongoing injury to their right of access at the hands of the Defendants

because their underlying First Amendment claim to right of access to Oklahoma courts

would have been lost, impeded, deprived, or prohibited by the Defendants. Id. at 415-16.

Because these backward-looking cases are brought to get relief unobtainable in other suits,

                                               -31-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 32 of 73



the remedy sought is identified as: this Court is to make a determination and enter an

order that Rule 1.36 and Rule 1.36 proceedings are in this Court to be declared to be

unconstitutional, null, void and of no effect, all Rule 1.36 proceedings ordered vacated and

Rule 1.36 proceedings are to be enjoined forever. Id., at 416. At all times Plaintiff

standing is establish in this First Amendment right of access, because the Plaintiff have

been deprived and have been prohibited of their right of access by Defendants' Rule 1.36(g)

from their filing an merits appellate brief and the Defendants' Rule 1.36 proceedings

conducted in their Hatton state appeal deprive Plaintiff right of access to those state
                                                                                                          7
courts. Defendants' deprivation, prohibition and real and ongoing threat of enforcement2

of Plaintiff right of access to the Oklahoma appellate courts under Defendants' Rule 1.36

"has explicitly [deprived,] prohibited or proscribed conduct on the[ir] part. Parsons v. U.S.

Dep'toflustice, 801 F.3d 701, 711 (6th Cir. 2015) (citing Clapperv. Amnesty International.

568 U.S. 398, 133 S.Ct. 1138 264 (2013); Nat'! Right to Life Political Action Comm. v.

Connor, 323 F.3d 684 (8th Cir. 2003)). In this typical case, Defendants' Rule 1.36 appeal

is being conducted and enforced by them against the Plaintiff in denial of their First



        27
           Under the rules for accelerated summary judgmet1t appeal, no briefing shall be allowed
unless ordered by the appellate court. Okla. Sup. Ct. R. l.36(g). Instead, "'[a]n appellate court shall
confine its review to the record actually presented to the trial court.' Id. It is evident, therefore, that
a party shall not include new arguments or authorities--which would have the effect of briefing the
issues--in her Petition in Error. When a party attempts to circumvent this rule, appellate courts are
to strike those parts of the petition that exceed the scope allowed by Rule l.36(g). See, e.g.,
Simington v. Parker, 2011 OK CIV APP 28, ,r 6, 250 P.3d 351, 353-54" O'Feery v. Smith, 2001 OK
CIV APP 142, ,r 3, 38 P.3d 242, 244"; Ladra v. New Dominion. LLC, 2015 OK 53, ,r 6, 353 P.3d 529,
531. Plainly, Rule 1.36 "as applied" is strictly enforced to fully deprive, prohibit and prevents
appellants Hatton their exercise of thir First Amendment Due Process right of access to that court
through probiting the filing of an appellate merits brief.

                                                  -32-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 33 of 73



Amendment right of access by the Defendants giving rise to this challenge to Rule l.36's

right of access constitutionality. Also, Defendants' pre-enforcement of Rule 1.36 is, also,

available to establish their standing in the context that Defendants' "threatened

enforcement [is] sufficiently imminent" -         that is, there is "a credible threat" that the

provision will be enforced against the Plaintiff in their Hatton state appeal. Susan B.

Anthony List v. Driehaus, -        U.S. -    , 134 S.Ct. 2334, 2342 (2014). "For purposes of

standing, we must assume the Plaintiff' claim has legal validity." Initiative & Referendum

Inst. v. Walker, 450 F.3d 1082, 1092-93 (10th Cir.2006) (en bane). In Oklahoma appellate

proceedings Defendants must allow the Plaintiff as state appellants' "adequate, effective

and meaningful" access to the courts. Bounds v. Smith, 430 U.S. 817, 822 (1977) (holding

that state defendants must give inmates access to law libraries or direct legal assistance).

Defining Plaintiff adequate, effective, and meaningful right of access to state appellate

courts in Legal Servs. Corp. v. Velazquez, 531 U.S. 533 (2001)28, the Court held that

advocates in proceedings before courts have a First Amendment right to raise all relevant

and colorable arguments in legal proceedings on behalf of clients. Id., at 545.

Consequently, the Velazguez Court recognized two categories of an advocate's in-court

First Amendment free speech (including written and oral communications to a court) that

must be protected by this Court: (1) advocates must be free to "present all the reasonable



       28
          See Velazquez, 531 U.S. at 545 ("By seeking to prohibit the analysis of certain legal issues
and to truncate presentation to the courts, the enactment under review prohibits speech and
expression upon which courts must depend for the proper exercise of the judicial power." (emphasis
added)

                                               -33-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 34 of 73



and well-grounded arguments necessary for proper resolution of the case" 531 U.S. at 545;

and (2) state Defendants cannot restrict an advocate's free speech in order to "insulate the

[state] Government's laws" or state government action "from judicial inquiry" and its

scrutiny in this federal Court. 531 U.S. at 546. Defendants' Rule 1.36 deprive and prohibit

Plaintiff right of access and from their rightfully filing a merits appellate brief in Rule 1.36

appeals and thereby have injured Plaintiff adequate, effective, and meaningful right of

access to state appellate courts. Id., at 545. Defendants' Rule 1.36 and their enforcement

or threatened enforcement against Plaintiff is sufficiently imminent that is, there is a

credible threat of Plaintiff sustaining injuries undef that Rule l.36(g)'s provision ordering

Plaintiff appellant merits brief will be enforced against the plaintiff by Defendants' sua

sponte ordering their appellant brief ordered stricken, or otherwise overlooked and

disregarded. Defendants' threat and/or the credible threat of the Defendants' enforcement

of Rule 1.36 violate the Plaintiffs First Amendment right of access to state appellate courts

by their depriving and prohibiting Plaintiff from filing an appellate brief in the Hatton'

appeal, now, pending in Oklahoma appellate courts. Plaintiff have sustained injury in fact

to their First Amendment right of access to state appellate by Defendants' enforcement

and through the credible threat of enforcement29 of their deprivation, prohibition and real

and ongoing threat of enforcement under Rule 1.36 to "[C]ourts have found a cause of



       29
           Citizens, generally, under the Supreme Court decision Christopher v. Harbury are now
allowed to bring First Amendment claims. First Amendment claims are no longer limited to
prisoners.

                                             -34-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 35 of 73



action for violation of the right of access stated where it was alleged that prison officials

confiscated ancVor destroyed legal materials." Zilich v. Lucht, 981 F.2d 694, 695 (3d Cir.

1992) (citations omitted). Defendants' violation of the Plaintiff First Amendment right of

access to the courts is established in this Court because Plaintiff has shown this Court that

they are actually in fact injured by the denial of access to the Oklahoma appellate courts

by the Defendants. The actual injury in fact is Defendants' denial of access to Oklahoma

appellate court establishes Plaintiff standing in this Court and their standing is, also, met

for their ancillary claim is the, sole, Defendants' First Amendment denial of right of access

is the constitutional prerequisite to their bringing this suit in this Court. Lewis v. Casey.

518 U.S. 343, 351 (1996); Christopher v. Harbury, 536 U.S. at, 415 (explaining that the

constitutional right of access to state or federal courts is "ancillary to the underlying claim,

without which a plaintiff cannot have suffered injury by being shut out of court"). See,

Thorpe v. Little, 804 F.Supp.2d 174, 182 (D.C. Del. 2011).

       5. Venue is proper pursuant to 28 U.S.C. § 1391 because the Defendants have

judially legislative enacted Okla.Sup .Ct.R. l.36(g), execute, administer, and enforce the

complained of state court rule of procedure and practice within this District.

                                         PLAINTIFF

       6. Plaintiff Paul Anthony Hatton is citizens of the State of Oklahoma residing within

the boundaries of this Court. Hatton is involved in an appeal before the Oklahoma

Supreme Court and the Court of Civil Appeals of the State of Oklahom a, the Hatton

appeal and that appeal is being conducted under Okla.Sup .Ct.R. l.36(g) and is not

                                             -35-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 36 of 73



concluded. In the Hatton appeal the Hatton are being denied their right file a highly

forensic appellate opening brief or brief-in-chief in that appeal under Okla.Sup.Ct.R.

l.36(g). 30 The Hatton have constitutional standing because they are individuals who have

been injured at the hands of the Defendants acting in their official capacity under color of

state law through their constitutional violations, and those constitutional injuries

substantially effects the Plaintiff in a personal and individual way giving rise to prospective

injunctive and declaratory relief to plaintiff under 42 U.S. C. § 1983, Arizona Christian

School Tuition Org. v. Winn, 563 U. S. 125, 131 S.Ct. 1440, 1442 ( 2011) (citing Lujan v.

Defenders of Wildlife, 504 U.S. personnel (1992)), and that constitutional injury is not

simply the generalized interest of all citizens in constitutional governance. Id. 1442

(quoting Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208,217 (1974)).

                                       DEFENDANTS

       7. Defendants Justices of the Oklahoma Supreme Court and Judges of the Court

of Civil Appeals of the State of Oklahoma are appellate judicial officers of the State of

®klahoma. The Justices of the Oklahoma Supreme Court in their official capacity and

under color of state law are responsible for legislatively adopting, implementing and



        30
            Under a civil appeal is afforded, the State must not so structure it as to arbitrarily
deny to some persons the right or privilege available to others. Lindsey v. Normet, 405 U.S.,
at 74-79 (conditioning appeal in eviction action upon tenant posting bond, with two sureties,
in twice the amount of rent expected to accrue pending appeal, is invalid when no similar
provision is applied to other cases). Cf. Bankers Life & Casualty Co. v. Crenshaw. 486 U.S.
71 (1988) (assessment of 15% penalty on party who unsuccessfully appeals from money
judgment meets rational basis test under equal protection challenge, since it applies to
plaintiffs and defendants alike and does not single out one class of appellants).

                                              -36-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 37 of 73



enforcing appellate court system wide Okla.Sup.Ct.R. l.36(g) the customs, practices, and

policies complained of in this action. Specifically, the Justices of the Oklahoma Supreme

Court more or less one day after the appeal was filed acting under color of state law

violated the Hatton' s free speech, right to petition, equal protection and due process rights

and interests when they sua sponte designated the Hatton appeal as an

Okla.Sup.Ct.R.1.36(g) summary appeal depriving, prohibiting and denying them as

appellants the right to file a highly forensic appellate brief. And Judges of the Court of

Civil Appeals of the State of Oklahom a acting under color of state law, presently, violate

the Hatton' equal protection and due process rights and interests that appeal is not decided

and is not considering arguments set forth in a highly forensic appellate brief prepared

under Rule 1.ll(l)(e). The Justices of the Oklahoma Supreme Court and Judges of the

Court of Civil Appeals of the State of Oklahom a are being sued, only, in their official

capacities.

       8. U.S. CONSTITUTIONAL PROVISIONS

       Article I, War Power

       Section 8
       11: To declare War, grant Letters of Marque and Reprisal, and make Rules
       concerning Captures on Land and Water

       Article IV Privileges and Immunities Clause, provides:

       Section 1
       Full Faith and Credit shall be given in each State to the public Acts, Records, and
       judicial Proceedings of every other State. And the Congress may by general Laws
       prescribe the Manner in which such Acts, Records and Proceedings shall be proved,
       and the Effect thereof.
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 38 of 73



      Section 2

       1: The Citizens of each State shall be entitled to all Privileges and Immunities of
       Citizens in the several States.

       Article VI, Supremacy Clause

      Section 2
      This Constitution, and the Laws of the United States which shall be made in
      Pursuance thereof; and all Treaties made, or which shall be made, under the
      Authority of the United States, shall be the supreme Law of the Land; and the
      Judges in every State shall be bound thereby, any Thing in the Constitution or Laws
      of any State to the Contrary notwithstanding.

       The First Amendment, provides:

       Congress shall make no law respecting an establishment of religion, or prohibiting
       the free exercise thereof; or abridging the freeqnin of speech, or of the press; or the
       right of the people peaceably to assemble, an<l to petition the Government for a
       redress of grievances.

       The Fourteenth Amendment, Section 1 of the U.S. Const., provides:

       No state shall make or enforce any law which shall abridge the privileges or
       immunities of citizens of the United States; nor shall any state deprive any person
       of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws.


                                STATEMENT OF CLAIM

       9. The Civil Rights Act, 42 U.S.C. § 1983 allows the Hatton to sue the Justices of

the Oklahoma Supreme Court and Judges of the Court of Civil Appeals of the State of

Oklahoma, who are state and local officials who under cnlor of state law have violated the

Hatton' s U.S. constitutional or statutory rights by prohibiting and depriving them of their

exercise and protection of their constitutional rights and interests under Rule 1.36 from


                                            -38-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 39 of 73



filing an appellate merits brief in their pending Oklahoma appeal. Levites v. Bradshaw, 512

U.S. 107, 132 (1994) (affirming that it is 42 U.S.C. § 1983 that provides a federal cause of

action for the deprivation of rights secured by the United States Constitution); Chapman

v. Houston Welfare Rights Org .. 441 U.S. 600,617 (1979) (explaining that 42 U.S.C. § 1983

was enacted to create a private cause of action for violations of the United States

Constitution).

       10. All parties to state district court proceedings have as a matter of right one

appeal. 12 Okla. Stat., § 990A; Russell v. Galt, 1921 OK 309, ,r 1, 200 P. 853.

       11. The definition of an appeal is: "In law, an appeal is the process in which cases

are reviewed, where parties request a formal change to an official decision. Appeals

function both as a process for error correction as well as a process of clarifying and

interpreting law." 31 In the Eighteenth century, William Blackstone observed in his

Commentaries on the Laws of England that appeals existed as a form of error correction

in the common law during the reign of Edward III of England. Blackstone's Commentaries

on the Laws of England, the Third - Chapter the Twenty-Fifth: Of Proceedings, In the

Nature of Appeals, 1.

       12. The appellate brief is the rigidly structured formal forensic written document

that is prepared and submitted to the reviewing court where the appealing party seeks



        31
          Jonathan Mallamud, Prospective Limitation and the Rights of the Accused, 56 Iowa L.Rev.
321, 359 (1970) ("the power of the courts to contribute to the growth of the law in keeping with the
demands of society"); Realist Jurisprudence & Prospective Overruling, 109 U. Pa. L. Rev. 1, 6 (1960)
(discussing appeals as "a deliberate and conscious technique of judicial lawmaking").

                                              -39-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 40 of 73



inform it of the specific material facts, argue the applicable legal issues involved, and

earnestly urge and attempt to persuade that the law as it is to be applied to the specific

facts based in the appellate record as to why that appellate court should correct the

designated alleged errors and/or omissions that were allegedly committed in during the

course of the trial court proceedings as mandatorily required in Okla.Sup.Ct.R. l.ll(e)(l).

The appellate merit brief is where the appealing party seeks to specifically identify and

argue the legal merits of issues of errors arising in the trial court. The parties' briefs are

to endeavor to persuade the appellate court to review the preserved facts, not moot,

waived, nor abandoned that are framed and presented by the parties, corroborated in the

appellate record and consider those facts as applied to controlling case law. To consider

those facts and applicable law to determine whether or not the trial court had made errors

and/or omissions in its proceedings or orders. After a complete review of the issues raised

and address in the parties' briefs, considering the facts framed by the parties' briefs' and

verified in the record, apply the law to those facts, consider, to apply the existing

constitutional, statutory and case law and enter a final decision for the parties. The merits

appellate brief is mandatorily required in all other federal, state, and common law appellate

proceedings. Only, Oklahoma has Rule 1.36 summary appellate proceedings based solely

on the appellate court's review of the record.

       13. The Supreme Court of the State of Oklahoma has two separate and distinct

classes of appeal paths for the conducting and disposing of its civil appeals. Whether any

procedural protections are due depends upon an analysis which of "whether the nature of

the interest is one within the contemplation of the 'liberty or property' language of the

Fourteenth Amendment."Morrissey v. Brewer, 408 U.S. 471, 481 (1982).                     The

                                            -40-
               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 41 of 73



traditional appeal track and classes of appeals are conducted under Okla.Sup.Ct.R.

1.ll(e)(l) :

       (1) Appellate Briefs. The brief of the moving party shall contain a Summary
       of the Record, setting forth the material parts of the pleadings, proceedings,
       facts and documents upon which the party relies, together with such other
       statement s from the record as are necessary to a full understanding of the
       questions presented to this Court for decision. Facts stated in the Summary
       of the Record must be supported by citation to the record where such facts
       occur. Citations to the record shall identify the number of the document in
       the record, and the page number within the document. Example: ROA,
       Doc.1, p.5. If the answering party shall contend that such Summary of the
       Record is incorrect or incomplete, that party's brief shall contain a Summary
       of the Record correcting any such inaccuracies with citation to the record.

       Where a party complains of the admission iir rejection of testimony, that
       party shall set out the testimony to the admission or rejection of which the
       party complains, stating specifically the objections thereto. Where a party
       complains of an instruction given or refused, the party shall cite to the place
       in the record on appeal where said instruction may be found, together with
       the objection thereto.

       When a party desires to set out instructions or requested instructions, or if
       it is necessary to set out admitted or rejected testimony, the party may set
       forth such material in either the Summary of the Record in the brief or in an
       appendix to the brief as described in Rule l.ll(i). A party need not include
       in the Summary of the Record all of the evidence in support of a claim that
       the record does not show or tend to show a certain fact, but when such a
       question is presented, the adverse party shall include in that party's brief or
       appendix so much of the evidence claimed to have had that effect.

       The Summary of the Record need include 01Hy a general statement of the
       substance of those parts of the record over wllich there is no controversy and
       which are not required to be shown in detail in order to present the issues
       to this Court, and such parts of the record as are purely formal and
       immaterial to the consideration of any issue presented to this Court may be
       omitted therefrom.
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 42 of 73




       14. The Oklahoma appellate advocate in traditional, historic, and common law is to
                                                                                                     32
within thirty days after the trial court's entry of a trial court appealable order                        is
                                                                          33
mandatorily required to perform the traditional advocate function of paying the filing fee,

filing the with Clerk of the Oklahoma Supreme Court apetition in error of an appealable
                                                                                  34


                                                                                              36
order of the trial court35 designation of record or counter-designation of record.                 Within

sixty-days thereafter the appellant's advocate is mandatorily required to prepare and to file
                                                                                         37
a Brief-in-Chief with the office of the Clerk of the Oklahoma Supreme Court.

       15. Under Okla.Sup.Ct.R. l.ll(e)(l) the Hatton have a due process protect property

right and interest to file an appellate brief in the Hatton appeal to which due process

protection of the law and equal protection of the law attaches and is applicable under §

1983. The appellate brief is a highly structured forensic legal argument setting forth the

reasons that the trial court below had committed err(s) or omission(s) in the conduct of its

        32
          12 Okla. Stat., §§ 681 and 696.3 if the final order l~ prepared by the parties in form and
submitted to the trial court, or 12 § Section 696.2 if order prepared by trial court. For examples of
judgments and final orders, see Okla.Sup.Ct.R. 1.20.

        33
             12 Okla. Stat., § 990A.

        34
           Okla.Sup.Ct.R.l.23(a)(l) file an original petition with fourteen (14) copies. Counter-
petitions in error must be filed within forty days after the date of an appealable order.
Okla.Sup.Ct.R. l.27(a).

        35
         The form requirements are set forth in 12 Okla. Stat., § 696.3. An order prepared in
compliance with § 696.3 is a jurisdictional prerequisite to the commencement of a civil appeal.
Okla.Sup.Ct.R. l.27(a).

        36
             Okla.Sup.Ct.R. l.28(a) & l.28(c). Designation of record must be filed both in the office
of the trial court clerk and Oklahoma Supreme Court Clerk.
        37
             Okla.Sup.Ct.R. 1.l0(a)(l).

                                                -42-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 43 of 73



proceedings or orders for which the appellant, Hatton, specifically have identified, ague the

law. and they seek the appellate court to correct, clarify, and succinctly to state the law or

give other specific relief.
       16. It is the function of the appellant advocate to prepare and timely file the highly

structured forensic legal argument: Brief-in-Chief or the opening brief in the mandatorily

specified form and having the required contents. 38 The Brief-in-chief or opening brief is

mandatorily required to be of a certain specific size, format, font size, and page
                                                                                                   44
numbering39, size40 , cover41 , index42 , Summary of the Record43 , separate propositions               ,




        38
             Okla.Sup.Ct.R.1.11.

        39
             Okla.Sup.Ct.R. 1.ll(a).

        40
             Okla.Sup.Ct.R. 1.ll(b).

        41
             Okla.Sup.Ct.R. 1.ll(c).
        42
             Okla.Sup.Ct.R. 1.ll(d).
        43
            For the actual judicial application or usage of the opening brief's statement of the case
contained in the brief-in-chief or opening briefs, see McHodge v. Tulsa St. Ry. Co., 1923 OK 637, II
10, 219 P. 656(Okla. 1923) "This brief summary of the record presents counsel's precise grounds for
reversal as nearly as we are able to state them."); Phillips v. Mitchell, 1922 OK 135, II 2,207 P. 559
(Oki. 1922)("From this brief summary of the record it becomes fairly obvious that the only question
necessary for us to consider in passing upon the first assignment of error is: Are the findings and
judgment of the trial court against F. 0. Phillips and in favor of the Mitchells contrary to the clear
weight of the evidence? Upon this point it is sufficient to ~ay that we have examined the evidence
carefully, and are convinced that the judgment of the trial court is amply sustained by the
evidence."); Petitt v. Double-O Oil Co., 1921 OK 179,113, 198 P. 616 (Okla. 1921)("A brief summary
of the record discloses that Millie Petitt, nee Stephens, attained her majority on September 4, 1912,
and on September 28, 1912, conveyed her allotment to her mother, Ella Hadley, to be held by her
mother in trust, as she and her mother testified, to be relieved from annoyance from parties seeking
to cheat her out of her land."). See, also, "Admissions made in the briefs may be considered as
supplementing and curing an otherwise deficient appellate record." State ex rel. Macy v. Board of
County Commissioners, 1999 OK 53 II 4 n.8, 986 P.2d 1130, 1134 (see collected cases).

        44
             Okla.Sup.Ct.R. l.ll(f).

                                                -43-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 44 of 73


                                                                                                    48
signature of counsel45 , certificate of service46, appendix to brief47, citations to record              ,


authority49 , and citations to authority5°. Should the Brief-in-Chief that is submitted to the

state appellate court fail to substantially conform to the mandatory requirements of the

appellate court's rules "the Court may continue or dismiss a cause, reverse or affirm the

judgment appealed, render judgment, strike a filing, assess costs or take any other action

it deems proper." 51

       17. The Oklahoma Supreme Court may under Okla.Sup.Ct.R 1.7(III) at its sole

discretion sua sponte place certain appeals on a fast track docket where "they are assigned

for disposition by the fast track docket method may be placed on that docket and decided

promptly by a short memorandum order with no party having a right to recall or to have

that appeal to be reassigned from that docket. "The advanced case may be set for oral

presentation with or without any record or briefs." Id. This Rule is not at issue here.



        45
             Okla.Sup.Ct.R. 1.ll(g).

        46
             Okla.Sup.Ct.R. 1.ll(h).

        47
             Okla.Sup.Ct.R. 1.ll(i).

        48
             Okla.Sup.Ct.R. l.llij).

        49
             Okla.Sup.Ct.R. 1.ll(k).

       50
             Okla.Sup.Ct.R. 1.11(1).

       51
            Okla.Sup.Ct.R. 1.2, Title 12 Okla. Stat., § 995 and Title 20 Okla. Stat,. § 15.1. Compare
for inconsistency in application with Rule l.36(g) with the, alternative, application of Okla.Sup.Ct.R.
l.ll(i). see, Patzkowsky v. State ex rel. Oklahoma Board of Agriculture. 2009 OK CIV APP 18, 'ii 3,
217 P.3d 146,147 (Okla) ("Consistent with th[e Okla.Sup.Ct. R. l.ll(e)(l)] requirement, we are not
required to search the multiple volumes of this record to find where those "facts" were demonstrated
in the evidence. Under such circumstances an appellate court is justified in ignoring assignments of
error dependent upon those "facts." Peters v. Wallace, 1927 OK 279, 260 P. 42.").

                                                -44-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 45 of 73



       18. Contrary, to Fed.R.Civ.P. 12(b)(6) in the Rattan's have stated his §1983 claim

against these Defendants for which this Court can grant prospective injunctive and

declaratory relief and judgment to Plaintiff, as follows: the Hatton have an individual

constitutionally protected property right under Oklahoma common law, 52 historic custom

and usage and, Fourteenth Amendment due process protected and secured property right

and interest to file an appellate merits brief under Okla.Sup.Ct.R. l.ll(e)(l) in the state

Hatton appeal. 53 Rule 1.35 deprivation, prohibition and real and ongoing threat against his

right to file an appellate merits brief is Defendants' denial of Plaintiff access to the state

appellate courts that is their fundamental First Amendment Free Speech right. Acting

under color of state law the Defendants, state officials by their course of conduct as a

person or persons have proximately caused Plaintiff to be deprived of their constitutionally

protected property right and interest to file an appellate merits brief under Okla.Sup.Ct.R.

l.ll(e)(l) when with they sua sponte ordered this proceeding to be conducted under

Okla.Sup.Ct.R. l.36(g) depriving and prohibiting them from filing an appellate merits

brief, and, thereafter, throughout the putative appeal under Okla.Sup.Ct.R. l.36(g),

deprives and prohibits the Hatton from exercising his right to file an appellate brief to


        52
          Silver v. Slusher, 1988 OK 53, ,r 10, 770 P.2d 878, 883.(" There are three separate sources
which give rise to the creation of rights under Oklahoma law: the state constitution, her statutes
and her common law.")(footnote omitted).

       53
            "Traditionally, the requirements for relief under [§] 1983 have been articulated as: (1) a
violation of rights protected by the Constitution or created by federal statute, (2) proximately caused
(3) by conduct of a 'person' (4) acting under color of state law." Crumpton v. Gates, 947 F.2d 1418,
1420 (9th Cir. 1991). Or, more simply, courts have required plaintiff to "plead that (1) the defendants
acting under color of state law (2) deprived plaintiff of rights secured by the Constitution or federal
statutes." Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986); see also Long v. County of
Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); WMX Techs., Inc. v. Miller, 197 F.3d 367,372 (9th
Cir. 1999) (en bane); Ortez v. Washington County, Or., 88 F.3d 804, 810 (9th Cir. 1996).

                                                -45-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 46 of 73



overcome the presumption of correctness of the trial court proceedings and to advance and

advocate their claims of trial court error or omissions through his filing an Okla.Sup.Ct.R.

1.ll(e)(l) appellate brief in the Hatton appeal.           The enforcing of the deprivation,

prohibition and real and ongoing threat of enforcement under Okla.Sup.Ct.R. l.36(g)

against his filing an appellate merits brief is violation of his Oklahoma common law, historic

custom and usage and, Fourteenth Amendment due process the right to file his appellate

merits brief in the Hatton' appeal.         Consequently, under color of state law these

Defendants have denied the Hatton their secured and protected due process property right

and interest under Okla.Sup.Ct.R. l.ll(e)(l) to prepare and file an appellate merits brief

in his appeal in the Hatton appeal as their effo1t to induce and persuade the appellate court

to correct trial court errors for the appellate court correction as well as a process of

clarifying and interpreting law. Thus, the Defendants' acting under color of state law have

irrefutably deprived, denied and prohibited them of their due process right to file an

appellate brief under Okla.Sup.Ct.R. l.ll(e)(l) in the Hatton appeal for which this Court

can grant Plaintiff prospective injunctive, declaratory and other relief under§ 1983 against

these Defendants.

       19.      Also, the two-step inquiry establishes that Plaintiff have contrary to

Fed.R.Civ.P. 12(b)(6) plead a plausible Fourteenth Amendment procedural due process

violation in stating his §1983 claims 54 against these Defendants for which this Court can

grant prospective injunctive and declaratory 1'e]ief and judgment to Plaintiff, as follows: (a)


        54
           A two-step inquiry determines that the Hatton have has stated a § 1983 claim: "(1) Did the
individual possess a protected property interest to which due process protection was applicable? (2)
Was the individual afforded an appropriate level of process?" Camuglia v. City of Albuquerque, 448
F.3d 1214, 1219 (10th Cir. 2006) (internal quotations omitted)
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 47 of 73



Under Okla.Sup.Ct.R. 1.ll(e)(l) the Hatton have a secured and protected due process

protect property right and interest to file an appellate brief in the Hatton appeal to which

due process protection is applicable under § 1983. Beginning the date of the order after

Plaintiff filing the Hatton appeal assigning to the Okla.Sup.Ct.R. 1.36(g) summary appeal

docket the persons of the Defendants deprived and prohibited the Hatton from exercising

their due process protected property right and interest to file an appellate brief in the

Hatton appeal. Thereafter during that putative appeal Defendants as persons have acted

under color of state law to deprive, deny and prohibit the Hatton from exercising his

constitutionally protected due process right to file an appellate brief which was and is their

protected due process property right and interest under Okla.Sup.Ct.R. 1.ll(e)(l). Thus,

the Defendants as persons acting under color of state law have irrefutably deprived, denied

and prohibited them of their exercise of their constitutionally protected due process right

to file an appellate brief under Okla.Sup.Ct.R. 1.ll(e)(l) in the Hatton appeal for which

this Court can grant Plaintiff prospective injunctive, declaratory and other relief under §

1983.

        20. Without prior court authorization there is a completely arbitrary and capricious

method unique to Oklahoma and an alternative appellate procedure and class of appellants

is provided the appealing parties under the second appeal track for accelerated

procedure or the summary appellate process under Okla.Sup.Ct.R. 1.36(g).

Okla.Sup.Ct.R. 1.36(g). Appellate Review and Briefs.

        "The appellate court shall confine its review to the record actually presented
        to the trial court. Unless otherwise ordered by the appellate court, no
        briefs will be allowed on review. If briefs are ordered, the appellate court
        will prescribe a briefing schedule. Motions for leave to submit appellate
        briefs shall be deemed denied unless affirmatively granted by the court. No

                                            -4'7-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 48 of 73



       briefs shall be tendered by attachment to a motion for leave to brief, and the
       clerk shall not accept or file an appellate brief without prior leave of the
       court. A motion for appeal related attorney's fees must be made by motion
       prior to mandate. See Rule 1.14."

21.   Contrary to the common law 12 O.S. § 255 , the Hatton have been deprived and

prohibited and barred from mounting a zealous appellate attack through filing an appellate

merits brief or to otherwise question the trial court's judgment or final order. Or, under

Okla.Sup.Ct.R. l.36(g) the merits of the trial court's judgment is presumed absolutely to
                                                                                                  56
be correct. The state appellant is implacably and ruthlessly deprived and prohibited from

filing a Brief-in-chief thus denying him due process oflaw through not having a reasonable

opportunity to present his appellate claims or defens1;I~. Appellants are implacably and

ruthlessly deprived, and prohibited from preparing and filing a Brief-in-chief, or any brief

and he cannot advocate any of the appellant's issues on appeal through his preparing any

document.      Neither any document with a specific size, format, font size, and page

numbering, size, cover, index, Summary of the Record, separate propositions, the



        55
          Silver v. Slusher, 1988 OK 53, ,r 10, 770 P.2d 878, 883.(" There are three separate sources
which give rise to the creation of rights under Oklahoma law: the state constitution, her statutes and
her common law.")(footnote omitted).

        56
           Under the rules for accelerated summary judgment appeal, no briefing shall be allowed
unless ordered by the appellate court. Okla. Sup. Ct. R. l.36(g). Instead, "'[a]n appellate court shall
confine its review to the record actually presented to the trial court.' Id. It is evident, therefore, that
a party shall not include new arguments or authorities--whicl1 would have the effect of briefing the
issues--in her Petition in Error. When a party attempts to circumvent this rule, appellate courts are
to strike those parts of the petition that exceed the scope allowed by Rule l.36(g). See, e.g.,
Simington v. Parker, 2011 OK CIV APP 28, ,r 6,250 P.3d 351, 353-54" O'Feery v. Smith, 2001 OK
CIV APP 142, ,r 3, 38 P.3d 242,244"; Ladra v. New Dominion. LLC, 2015 OK 53, ,r 6,353 P.3d 529,
531. Plainly, Rule 1.36 "as applied" is strictly enforced to fully prohibit and prevents appellants
Hatton their exercise of his Fourteenth Amendment Due Process right to file an appellate brief.
This, plainly, is Rule l.36(g) is bias and prejudice and, too, is expressly a structural error as bias and
prejudice. Arizona v. Fulminante, 499 U.S., at 310.
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 49 of 73



signature of counsel, the certificate of service, the appendix to brief, citations to record,

authority, nor citations to authority or to otherwise to frame the factual nor the legal issues

and arguments for the appellate courts of Oklahoma review, weigh, consider and dispose.

Should an appellant attempt to file a brief, the appellate court will order such brief stricken

from the docket. Ladra v. New Dominion. LLC, 2015 OK 53, 116, 353 P.3d 529, 531.

22. Rather, and in contrast and comparison with traditional appeals under the expedited

summary process under Okla.Sup.Ct.R.1.36(g) after the appellant's petition in error

having an appealable order or judgment and the designation of record is filed the Oklahoma

Supreme Court through a sua sponte order directed the parties to "proceed as an

accelerated appeal pursuantto rule 1.36 of the Okla.Sup.Ct.Rules." Thereafter, the Hatton

have been barred from advocating the appeal through the filing of a highly forensic legal

argument in an appellate brief in denial of due process of law. 57

23. The Hatton's attorney could not advocate in their appeal. Their attorney only had to

proceed in that appeal as the substituted judicial administrative functionary and he

performs the duties traditional to the office of the clerk of the trial court. The appellant

must physically travel to the office of the trial court clerk, obtain and pay for each and

every complete certified copy of each and all of the designated trial court filings. 58 After



        57
          In a liberty interest case and then in a property interest case, the Court has
squarely held that because "'minimum [procedural] requirements [are] a matter of federal
law, they are not diminished by the fact that the State may have specified its own procedures
that it may deem adequate for determining the preconditions to adverse action.' ... Indeed,
any other conclusion would allow the State to destroy at will virtually any state-created
property interest."Logan v. Zimmerman Brush Co., 455 U.S. 422,432 (1982) (quoting Vitek
v. Jones, 445 U.S. 480, 491 (1980)).
        58
             Okla.Sup.Ct.R.l.36(g).

                                             -49-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 50 of 73



obtaining copies of trial court documents the appellant must assemble the physical record

of the documents on appeal, place each in chronological order as reflected in the trial court

docket for the case appealed. Each filing must be separated by a tabbed sheet to assist in

locating each filing. An index must be prepared by appellant for each volume of the

appellate record identifying each document, including the appearance docket and once

assembled the office of the clerk of the trial court must be submitted to the office of the

clerk of the trial court for their inspection and review of the original of the appellant's

compilation, index, and covers of the documents for that office's certification. The

appellant must include that trial court clerk's certification in the first volume of the record,

bind the original, four copies for the Supreme Court, and the copies for the appellant's and

appellee' s record on appeal. They must transmit the original and four copies of the record

on appeal to the office of the clerk of the Oklahoma Supreme Court. Also, opposing party's

counsel must be transmitted a copy.

       24. The appellant's advocate cannot do anything further after filing and transmitting

the record on appeal.        Rather, under Okla.Sup.Ct.R.l.36(b) summary appellate

proceedings she is, totally, implacably and ruthlessly deprived, prohibited from performing

any appellate advocate function, i.e., framing the set of facts unique for the Court to

address on appeal, and arguing the appeal in any fashion. Appellants, the Hatton, are

totally foreclosed and barred from filing a brief and motions for leave to file an appellate

brief is presumed to be denied. In all Okla.Sup.Ct.R. l.36(g) appeals, the Oklahoma

appellate court Justices or judges are the complete substitute advocate putatively for the

all the parties. A State may not, consistent with the due process clause, enforce a

judgment against a party named in the proceeding without having given him an opportunity

                                             -50-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 51 of 73



to be heard, i.e., file an appellate brief in appellate proceedings sometime before final

judgment is entered. Postal Telegraph Cable Co. v. Newport, 247 U.S. 464, 476 (1918);

Baker v. Baker. Eccles & Co., 242 U.S. 294, 403 (1917); Louisville & Nashville R.R. v.

Schmidt, 177 U.S. 230, 236 (1900). Where there is no opportunity to present evidence or

proffer arguments, i.e., file a merits brief in an appellate court due process has been denied.

Saunders v. Shaw, 244 U.S. 317 (1917). At all times the appellant's advocate is deprived,

implacably and ruthlessly prohibited from actually perform any advocacy function

whatsoever, until after the Oklahoma appellate court has handed down its decision. Only,

after the entry of the January 20, 2017 opinion, then and only then may the appellant's

attorney may first file a brief in his motion to reconsider. After being assigned to the

Okla.Sup.Ct.R. l.36(g) summary proceeding disposition docket, the appellant's advocate

is tied and bound until after the appellate court's opinion is rendered.                Under

Okla.Sup.Ct.R. l.36(g) appellant advocates are implacably and ruthlessly denied, deprived

and prohibited from filing a Brief-in-Chief or opening brief on the merits of the appeal thus

denying the Hatton their due process of law.

       25. Under Fourteent h Amendment equal protection of the law any party who is

subject to any judicial proceeding has the fundamental right to raise, advocate all of their

claims and defenses. Saunders v. Shaw, 244 U.S. 317 (1917). Okla.Sup.Ct.R. l.36(g)

appellate proceedings deny the Hatton their fundamental right to raise, advocate all of their
                                                     59
claims and defenses. In Logan v. Zimmerman Brush Co., the Court had distinguis hed


        59
           455 U.S. 422, 435-36 (1982). The Court also emphasized that a post-deprivation
 hearing in the context of this case would be inadequate. "That is particularly true where, as
 here, the State's only post-termination process comes in the form of an independent tort
 action. Seeking redress through a tort suit is apt to be a lengthy and speculative process,
                                             -51-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 52 of 73



between property deprivations resulting from random and unauthorized acts of state

employees and those resulting from operation of established state procedures, and

presumably this distinction still holds. Post deprivation procedures, i.e., motion to

reconsider, or a discretionary certiorari petition would not satisfy due process deprivations

if it is "the state system itself that destroys a complainant's property interest." The state

itself under Okla.Sup.Ct.R. l.36(g) proceedings destroyed and denied the Hatton of their

fundamental right to raise, advocate all of his claims and defenses. "[P]rocedural due

process rules are shaped by the risk of error inherent in the truth-finding process as

applied to the generality of cases." Mathews v. Eldridge. 424 U.S. 319, 344 (1976).

''Procedural due process rules are meant to protect perBons not from the deprivation, but

from the mistaken or unjustified deprivation of life, liberty, or property." Fuentes v.

Shevin, 407 U.S. 67, 81 (1972). The Court has also stressed the dignitary importance of

procedural rights, the worth of being able to defend one's interests even if one cannot

change the result. Carey v. Piphus, 435 U.S. 247, 266-67 (1978); Marshall v. Terrico. Inc.,

446 U.S. 238, 242 (1980).

       (a) Due Process Hearing Requirements. Okla.Sup.Ct.R. l.36(g) appellate

proceedings denied and barred the Hatton of the right to be heard. "[S]ome form of hearing

is required before an individual is finally deprived of a property [or liberty] interest."

Mathews v. Eldridge, 424 U.S. 319, 333 (1976). "Parties whose rights are to be affected

are entitled to be heard." Baldwin v. Hale, 68 U.S. (1 Wall.) 223, 233 (1863). "The

constitutional right to be heard is a basic aspect of the duty of government to follow a fair



which in a situation such as this one will never make the complainant entirely whole." Id. at
436-37.
                                            -52-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 53 of 73



process of decision making when it acts to deprive a person of his possessions. The

purpose of this requirement is not only to ensure abstract fair play to the individual. Its

purpose, more particularly, is to protect his use and possession of property from arbitrary

encroachment .... " Baldwin v. Hale, 68 U.S. (1 Wall.) 223, 233 (1863). The notice of

hearing and the opportunity to be heard "must be granted at a meaningful time and in a

meaningful manner." Armstrong v. Manzo, 380 U.S. 545, 552 (1965). The purpose of this

requirem ent is not only to ensure abstract fair play to the individual. Its purpose, more

particularly, is to protect his use and possession of property from arbitrary encroachment.

..." Fuentes v. Shevin, 407 U.S. 67, 80-81 (1972). See Taint Anti-Fascist Refugee

Committee v. McGrath, 341 U.S. 123, 170-71 (1951) Oustice Frankfu rter concurring).

Too, the nature of what must be shown will be taken into account.

       (b) Rule 1.36 is Defendants' denial under color of state law of Plaintiffs Fourtee nth

Amendment Due Process Right to Counsel or Advocate. Okla.Sup.Ct.R. l.36(g) appellate

proceedings denied the Hatton of their right to counsel, In Goldberg v. Kelly, 397 U.S. 254,

270-71 (1970) the Court held that a judicial body must permit an attorney or advocate to

be present and to appear in proceedings. In the Pending appellate proceeding the

Defendants did not permit the Hatton to be present and to appear in that proceeding

through his filing of an appellate merits brief. A hearing of that appeal is depende nt upon

the personal appearance through the filing of an appellate brief for the claimant. Goldberg

v. Kelly, 397 U.S. 254 (1970).

       (b) Counsel. In Goldberg v. Kelly, 397 U.S. 254 (1970) the Court held that an

agency conducting a judicial proceeding to determine property rights and interests it must

permit the principal party the right to be represen ted by and to be assisted by counsel.

                                            -53-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 54 of 73



Without filing an appellate brief the Hatton cannot under Okla.Sup.Ct.R. l.36(g) file a brief

and is denied the assistance of an advocate or counsel.

26. Denial Equal Access to Justice. Okla.Sup.Ct.R. l.36(g) appellate proceedings denied

the Hatton' right to equal access to justice compared with appellate proceeding conducted

under Okla.Sup.Ct.R. 1.11. At the hands of the Justices and Judges of the Oklahoma

appellate courts acting under color of state court rule under Okla.Sup.Ct.R. l.36(g) barred,

deprived, and prohibited the Hatton from having           ~hl   equal access to the Oklahoma

appellate courts from advocating all the appellate fact and legal issues in his appeal and bars

him at any cost from filing a Sup.Ct.R. 1.11 brief-in-chief to fully advocate his fact and legal

issues in an effort to persuade the court to correct its errors. Griffin v. Illinois, 351 U.S. 12,

18-20 (1956) (using equal protection "rights" analysis to protect the right of individuals

to access the courts). See also, Adarand Constructors, Inc. v. Pena, 115 S. Ct. 2097, 2114

(1995) (noting "the long line of cases understanding equal protection as a personal right").

27.    Without filing an appellate brief containing a highly structured forensic argument

of the issues of trial court error or omissions on review the Hatton cannot overcome the

appellate court's presumption of correctness of the appealed trial court's proceedings and

orders. And through the appellate brief seek to argue for Forrection in the appellate court

as well as the process of clarifying and interpreting law. In all Oklahoma appellate

proceedings the Oklahoma appellant has a duty and must affirmatively demonstrate to the

Oklahoma appellate courts the trial court's errors "and noting that the appellant seeking

to overturn a decision bears the burden of "overcoming the law's presumption of

correctness". Andrew v. Depani-Sparkes, 2017 OK 42, 1116, n. 34, 396 P.3d 210; Willis

v. Sequoyah House. Inc., 2008 OK 87, 1115, 194 P.3d 1285, 1290 ("A trial judge's decision


                                              -54-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 55 of 73



comes to a court of review clothed with a presumption of correctness"); F.D.I.C. v.

Jernigan, 1995 OK 54, ,r 8 n.13, 901 P.2d 793, 796 n.1~ ("On appeal we indulge in the

presumption that a trial court's decision is correct and the proceedings are regular.");

Boorigie v. Boyd, 1914 OK 77, ,r 2, 139 P. 253, 253-54 ("We must presume, in the absence

of a contrary showing, that the court's proceedings were regular."); Kahre v. Kahre, 1995

OK 133, ,r 45, 916 P.2d 1355, 1365 ("Before any claimed error concerning the admission

or exclusion of evidence will be deemed reversible error, an affirmative showing of

prejudicial error must be made."); Eckel v. Adair, Oki., 698 P.2d 921, 924 (1985); see also

Wilson-Harris v. Southwest Telephone Co., 193 Oki. 194, 141 P.2d 986, 989-990 (1943).

Therefore, under Oklahoma controlling case law all appellants are required to file an

appellant merits brief to overcome the presumption of correctness of trial court

proceedings and order, and to identify, argue and to demqnstrate to the appellate court of

the errors of fact and law of the proceedings and orders in the trial court and to seek

appellate court error correction as well as a process of clarifying and interpreting law.

Proceedings, under Okla.Sup.Ct.R. l.36(g) the trial court proceedings are presumed to be

correct and the Oklahoma appellate without appellate having merits briefs Okla.Sup.Ct.R.

l.ll(e) to review and consider, the Hatton are denied an appellate hearing and they cannot

identify issues, argue and seek Defendants' to make correction of trial court errors as well

as the process of clarifying and interpreting law in their disposition of the appellate case.

Consequently, Oklahoma naturally appellate courts reach the predetermined outcome in

state court appeals for the appellees that the presumed trial court proceedings are correct.

28. Under controlling applicable Oklahoma case law, Andrewv. Depani-Sparkes, 2017 OK

42, ,r 16, n. 34' 396 P.3d 210, appellate proceedings conducted under the Okla.Sup.Ct.R.


                                            -55-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 56 of 73



l.36(g) summary appeals are predetermined because the trial court proceedings are

presumed to be correct. Because the Hatton and all similarity situated appellants are

deprived, and prohibited from the filing an Okla.Sup.Ct.R. l.ll(e) brief-in-chief, they

cannot demonstrate to the Oklahoma appellate courts the errors in trial court's

proceedings "and noting that the appellant [cannot seek] to overturn a decision [and

he/they cannot bear] the burden of "overcoming the law's presumption of correctness".

Andrew v. Depani-Sparkes, 2017 OK 42, 1116, n. 34, 396 P.3d 210. Acting under color of

state law the Justices of the Oklahoma Supreme Court h~ve under Okla.Sup.Ct.R. l.36(g)

summary appeals implemented appellate proceedings which are sham appellate proceeding

because without an appellate brief there is no appellate hearing. Cf. Andrew v.

Depani-Sparkes, 2017 OK 42, 11 16, n. 34, 396 P.3d 210. Acting under color of state law

the Justices and Judges of the Oklahoma appellate courts in Sup.Ct.R. l.36(g) summary

appeals proceedings have an affirmative duty, obligation and interest to dispense justice

even handedly, detached, and impartial appellate review of trial court proceedings. Those

appellate duties, obligations, and interests directly irreconcilably are in direct conflict with

their presumption of the correctness of appealed trial court proceedings. F.D.I.C. v.

Jernigan, 1995 OK 54, 11 8 n.13, 901 P.2d 793, 796 n.13. That presumption of correctness

of the trial court proceedings and orders cannot be changed without the appellate courts

being persuaded through an appellate advocate filing an appellate brief addressing the

errors of the trial court to persuade the Justices and Judges of Oklahoma appellate courts

of those errors.

29.    An Oklahoma Sup.Ct.R. l.36(g) summary appellate proceeding defeats the

error-correction function of Oklahoma appellate review and does not protect appellants


                                             -56-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 57 of 73



from being wrongfully deprived of property without due process of law. The Hatton as

Rule l.36(g) summary appeals appellants cannot file an Okla.Sup.Ct.R. l.ll(e) appellate

brief and advocate the issues which could have and should have been presented in such a

brief. The Oklahoma Justices' and Judges' acting under color of state law denial of the

Hatton's and all other appellants' interests in Sup.Ct.R l.36(g) summary appeals

proceedings go to the heart of the Due Process Clause, which by its very terms protects

Oklahoma appellants against the deprivation of "property, without due process of law."

U.S. CONST. amend. XIV.
30.    Rule l.36's deprivation, prohibition and real and ongoing threat of enforcement of

his right to file an appellate brief is Defendants' denial and deprivation under color of state

law of Plaintiff access to the state appellate courts that is a fundamental First Amendment

Free Speech right. 60 The First Amendment protects vigorous advocacy, certainly of lawful

ends, against government intrusion. NAACP v. Button, 371 U.S. 415, 429 (1963). The

Plaintiff'    First    Amendment         right    to    justice    is   far   broader      than    the

constitutionally-recognized right to court access. 61 Rule 1.36 deny state appellants their

constitutional right to hire a lawyer to speak on their behalf and act as their advocate and

advisor in Oklahoma summary appellate proceedings. Powell v. Alabama, 287 U.S. 45, 69

         60
            United Transp. Union v. State Bar, 401 U.S. 576, 580 (1971) (invalidating an injunction
 against a union's legal services fee plan); United Mine Workers of Amer. v. Illinois State Bar Ass'n,
 389 U.S. 217, 223 (1967) (invalidating an unauthorized-practice injunction against a union's use of a
 salaried attorney to assist with workmen's compensation claims); Brotherhood of R.R. Trainmen v.
 Virginia, 377 U.S. 1, 8 (1964) (invalidating an injunction against a union for solicitation and
 unauthorized practice of law for referring members to personal injury attorneys).

        61
           Christopher v. Harbury. 536 U.S. 403, 415 n.12 (2002) ("Decisions of
 this Court have grounded the right of access to courts in the Article IV Privileges and Immunities
 Clause, the First Amendment Petition Clause, the Fifth Amendment Due Process Clause, and the
 Fourteenth Amendment Equal Protection and Due Process Clauses." (citations omitted)).

                                                 -57-
               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 58 of 73



(1932) (explaining that it "would be a denial of a hearing, and therefore, of due process"

under the Fifth and Fourteenth Amendments to prohibit and deprive litigants from

employing attorneys to represent them); see also Potashnick v. Port City Constr. Co., 609

F.2d 1101, 1104 (5th Cir. 1980)(discussing the "constitutional right to retain hired

counsel"). The Court also recognized that the "assistance of counsel" is "deemed

necessary to insure fundamental human rights of life and liberty" Gideon v. Wainwright,
                                                                                              62
372 U.S. 335, 343 (1963). In Legal Servs. Corp. v. Velazguez, 531 U.S. 533 (2001)                  ,   the

Court held that attorneys have a First Amendment right to raise relevant and colorable

arguments in legal proceedings on behalf of clients. Id., at 545. Lawyers, therefore, serve

an essential role in our justice system by providing individuals with the necessary language

and process to invoke or avoid government power, including future liability. Indeed, by

Rule l.36's forbidding such speech- even though allegedly only a restriction on attorney

speech- individuals would, in large part, be unable to invoke the law to protect their life,

liberty, and property. Gideon v. Wainwright, 372 U.S. 335, 344-45 (1963). Consequently,

Rule 1.36 is Defendants' denial of Plaintiff' attorney speech that invokes the
protections of existing law is essential to accessing justice and to the fair
administration of the laws. "[E]ven the war power does not remove constitutional
limitations safeguarding essential liberties."Home Bldg. & Loan Ass'n. v. Blaisdell, 290

U.S. 398, 426 (1934). Therefore, access to the courts has core Free Speech Clause

protection.


          62
          See Velazquez, 531 U.S. at 545 ("By seeking to prohibit the analysis of certain legal issues
and to truncate presentation to the courts, the enactment under review prohibits speech and
expression upon which courts must depend for the proper exercise of the judicial power." (emphasis
added).

                                               -58-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 59 of 73



31.    Rule l.36's deprivation, prohibition and real and ongoing threat of enformcemnt from

the Plaintiffs right to file an appellate merits briefs is a deprivation, and denial of all

designated appellants' their due process of law right of access to the Oklahoma appellate

courts. The Supreme Court has been clear regarding the precise source for the

constitutional right to court access. Christopher v. Harbury. 536 U.S. 403,415 n.12 (2002)

("Decisions of this Court have grounded the right of access to courts in the Article IV

Privileges and Immunities Clause, the First Amendment Petition Clause, the Fifth

Amendment Due Process Clause, and the Fourteenth Amendment Equal Protection, and

Due Process Clauses." (citations omitted)). The Court, also, has recognized such a right

arising from the Due Process Clauses for civil rights litigants. NAACP v. Button, 371 U.S.

415, 429-30 (1963) (holding, in the context of activities of the NAACP, that "litigation" is

protected by the First Amendment and "may well be the sole practicable avenue open to

a minority to petition for redress of grievances"). Moreover, the Due Process Clauses

deprives and prohibits the state and federal governments from depriving individuals oflife,

liberty, or property without due process oflaw. Rule 1.36 summary appellate proceedings

deprive individuals of life, liberty, and property. The Due Process Clauses, thus, require

"a meaningful opportunity to be heard." Boddie v. Connecticut, 401 U.S. 371, 377 (1971).

Thus, when under Rule 1.36 appellate proceedings attorneys are deprived and prohibited

from raising such arguments, the judiciary cannot fulfill its constitutional function to

declare "what the law is." Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).

Consequently, the Velazquez Court recognized two categories of attorney in-court speech

(including written and oral communications to a court) that must be protected: (1)

attorneys must be free to "present all the reasonable and well-grounded arguments


                                           -59-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 60 of 73



necessary for proper resolution of the case" 531 U.S. at 545; and (2) regulators cannot

restrict attorney speech in order to "insulate the Government's laws" or government

action "from judicial inquiry" and scrutiny. 531 U.S. at 546.

32.    Rule l.36's deprivation, prohibition, and real and ongoing treat of is enforcement63

from his filing appellate merits is plainly a denial of the Plaintiff fundamental human right

of First Amendment Free Speech.

33.    Therefore, the court rule the Sup.Ct.R. l.36(g) summary appeals is subject to strict

scrutiny by this Court, particularly because they reach a predetermined outcome in state

court. There is no rational relationship between disparity of treatment and there is no

legitimate governmental purpose between accelerated appellate proceedings in

Okla.Sup.Ct.R. 1.36 deprivating and prohibiting appellate briefs. On the other hand and

wholly in opposite Okla.Sup.Ct.R. l.ll(a) mandatorily requires the filing of a brief-in-chief

to advocate the merits of the appeal. The differential treatment of the Hatton in the

Okla.Sup.Ct.R. l.36(g) summary appeals classification of the accelerated appeals

proceedings depriving, and prohibiting the filing of appellate a brief-in-chief is a court

legislated practice rule acting under color of state law which has no purpose substantially

related any important Oklahoma governmental objective. Clark v. Teter, 486 U.S. 456, 461

(1988). The state court self-legislated rule, Okla.Sup.Ct.R. l.36(g) summary appeals

cannot withstand intermediate scrutiny, "a statutory [or legislated court rule] classification

must be substantially related to an important governmental objective." Id. The relation to

the objective of Sup.Ct.R. l.36(g) summary appeals must be more than merely



        63
             Ladra v. New Dominion, LLC, 2015 OK 53, ,r 6,353 P.3d 529, 531.

                                                -60-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 61 of 73



non-arbitrary or rational - it must be substantial - and the objective itself must be more

than merely valid or permissi ble - it must be important.

34. The classification of appeals which are conducted Okla.Sup.Ct.R. l.36(g) summar y

appeals because the appeals conducted thereund er reach a predeter mined outcome in state

court it is are not substantially related to any importan t Oklahoma governm ental objective.

Clark v. Jeter, 486 U.S. at, 461. Therefo re, lacking any importan t Oklahoma governm ental

objective the Rattan's pending Oklahoma appeals conducte d under Okla.Sup.Ct.R. l.36(g)

summar y appeals are null and void no force and effect as having violated the Rattan's

Fourtee nth equal protection of the law and the proceedings thereund er are likewise null,

void and without force and effect. That an unconstitutional Rule 1.36 is to be consider ed

as though it had never been enacted by the Oklahoma Supreme Court. Pena-Ro driguez v.

Colorado. 580 U.S._ , 137 S. Ct. 855 (2017)(state court legislated rule void); Shapero v.

Kentuck y Bar Ass'n, 486 U. S. 466 (1988); Bailey v. Alabama, 219 U. S. 219

(19ll)(le gislated court rule void); Missouri Pacific Ry. v. Larabee. 234 U.S. 459 (1914);

Chicago. Indianmpolia & Louisville Ry. v. Hackett, 227 U. S. 559, 566 (1913). See also

Louisiana v. Pillsbuny. 15 Otto 287, 26 L. Ed. 1090 (1881), where the court said in the

course of an opinion declaring a state statute to be unconstitutional because impairing the

obligation of contract s clause,

       "Legislation of a state thus impairing the obligation of contract made under
       its authority, is null and void; and the courts in enforcing the contract s will
       pursue the same course and apply the same remedie s as though such invalid
       legislation had never existed. The [state] constitutional provision and statute
       here in question, are clearly within that category, and are, therefor e, void."

                                            -61-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 62 of 73



Gunn v. Barry. 82 U.S. (15 Wall.) 610, 623-624, 21 L. Ed. 212 (1872).

Where an Oklahoma statute, and the same application for the state court Rule 1.36 found

to be unconstitutional, Rule 1.36, therefore, falls and the Defendants are left "standing

naked, as individuals clothed with no power emanating from the [court rule], and thus

viewed and considered alone as individuals assuming to act under the guise of law where

no law exists; . . . ". Kans. Natural Gas Co. v. Haskell, 172 Fed. 555 (1909), affirmed, 221

U.S. 229 (1911). All proceeding conducted under Rule 1.36 are null, void and have no force

and effect.

35. The state objectives for the discriminatory law of Sup.Ct.R. l.36(g) summary appeals

are, also, subjected to intermediate scrutiny and "must be genuine, not hypothesized or

invented post hoc in response to litigations" and the justification offered by the state must

be "exceedingly persuasive," United States v. Virginia. 518 U.S. 515, 533 (1996). There

appears no rational justification for Sup.Ct.R. l.36(g) summary appeals particularly when

they reach a predetermined outcome for the appellees.

36.    Sup.Ct.R. l.36(g) summary appeals cannot pass either the strict scrutiny test or the

intermediate scrutiny test. Under the strict scrutiny test the government must prove that

the law, Sup.Ct.R. l.36(g) summary appeals are narrowly tailored to advance a compelling

government interest, particularly, when those appeals reach a predetermined outcome in

state court. This means that the classification is no broader than absolutely necessary.

The government interest must be compelling enough to warrant the classification. Strict

scrutiny applies to Sup.Ct.R. l.36(g) summary appeals appellate proceedings because that

judge self-legislated law burdens the Hatton' s and all appellants' right to exercise his/their


                                             -62-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 63 of 73



                                                                                . City of
"fundamental right" to advocate the fact and legal issues of his Oklahoma appeal
                                                                              of strict
Richmond v. T.A. Croson Co., 488 U.S. 469, 493 (1989)(observing that the goal
                                                                             marks
scrutiny is to "smoke out" illicit governmental purposes (internal quotation
                                                                        en the
omitted)). Moore v. City of E. Cleveland, 431 U.S. 494, 499 (1977)("[W]h
                                                                          es [on a
government legislation [, Okla.Sup.Ct.R. l.36(g) summary appeals,] intrud
                                                                                       mental
fundamental right], this Court must examine carefully the importance of the govern
                                                                                       tion.");
intere sts advanced and the extent to which they are served by the challenged regula
                                                                            are
See also, Skinner v. Oklahoma, 316 U.S. 535 (1942)(where fundamental rights
                                                                                      up.Ct.R.
infringed by state legislation, i.e., the judicially self-legislated court rule Okla.S
                                                                                y or a
l.36(g)summary appeals, equal protection requires application of strict scrutin
                                                                                 up. Ct.R.
compelling state interest). Because of the existence of state court rule, Okla.S
                                                                                          st for
l.ll(e) (l) to process and hear Oklahoma appeals there is no compelling state intere
                                                                               ary
appellate proceedings to be conducted by court rule Okla.Sup.Ct.R. l.36(g)summ
                                                                             e for the
appeals specifically because they are skewed to reach a predetermined outcom

appellees in state court.
                                                                                   ing
37.   In Mathews v. Eldridge. the U.S. Supreme Court adopted a three-factor balanc
                                                                                         dings
test for determining "what process is due" the Hatton in Oklahoma appellate procee
                                                                            U.S. 319,
conducted under Sup.Ct.R. l.36(g) summary appeals. Mathews v. Eldridge, 424
                                                                             (1) "the
333-35 (1976). The Mathews standard requires courts to weigh, the following:
                                                                                     private
private intere st that will be affected by the official action": What, then, are the
                                                                                       ma
intere sts protected by the appellate process? The error-correction function of Oklaho
                                                                                       fully
appellate review under Okla.S up.Ct. R. l.ll(e) (l) protects litigants from being wrong
                                                                                        which is
deprived of property (in civil litigation) or life and liberty (in criminal litigation)

                                             -63-
            Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 64 of 73




denied the Hatton in their Rule 1.36 appeal. Because of the presumption of correction of

state trial court proceedings, there is little if any error-correction function available to the

Hatton or other appellants under Okla.Su p.Ct.R. l.36(g) summary appeals and naturally

reach a predetermined outcome for the appellees in state court. These interests of the

Hatton go to the heart of the Due Process Clause, which by its very terms protects against

the deprivation of "life, liberty, or property, without due process oflaw.", and (2) "the risk

ofan erroneous deprivation of such interest through the procedures used, and the probable

value, if any, of additional or substitu te procedural safeguards" against being as follows:

The value of appellate safeguards for preventing such deprivation is likewise significant,

uniquely, when they reach a predetermined outcome fo;r the appellees in state court.

There is little, if any, value for the Justices and Judges of Oklahoma acting under color of

state law to conduct appellate proceedings under Okla.S.Ct.R. 1.36(g) summary appeals

compared with appellate proceedings under Okla.Su p.Ct.R. l.ll(e)(l ) because there is

little if any differential in the economic costs to the State of Oklahoma of those proceedings

compared to proceedings conducted under Okla.Sup.Ct.R. l.ll(a). Moreover, there is no

appellate hearing on the merits of the appeal without an appellate brief for the Oklahoma

appellate judiciary to weigh, consider and address, as shown in paragraphs 20 through 23,

above, there exists under controlling Oklahoma case law the virtual certainty that those

appeals will affirm the trial court's proceedings and disposition because of the presumption

of correctn ess of the trial court's proceedings they are skewed to reach a predeter mined

outcome for the appellees in state court. Moreover, examining the state nationwide
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 65 of 73




appellate reversal rates above demonstrates the value of full state court appellate merits
                        64



briefing protection
                      65
                           •   Overall, when ruling on the merits, state appellate courts affirmed

the trial court verdict in about two-thirds of all cases and reversed or modified the

judgment in nearly one-third of the cases • When broken down by type of appellant,
                                         66



however, success rates diverge significantly; forty-two percent of trial court decisions

favoring plaintiffs were reversed or modified, as compared to only twenty-one percent of

decisions favoring defendants. See Id. at 5. (3) "[T]he Government's interest, including

the function involved and the fiscal and administrative burdens that the additional or

substitute procedural requirement would entail." Mathews, 424 U.S. at 335. When

weighing the costs of Okla.Sup.Ct.R. l.36(g) summary appeals proceedings and donning

the Rawlsian "veil of ignorance" to determine what procedures an individual would
                                67




expect if facing either a large civil verdict or the loss of a valuable oil and gas lease and its

income, most individuals would likely find the cost of appellate procedure a small one to

pay for the protection against erroneous deprivation of property. There is little difference

in the economic costs of appellate proceedings conducted under Okla.Sup.Ct.R. l.ll(a)




           THOMAS H. COHEN, BUREAU OF JUSTICE STATISTICS, U.S. DEP'T OF JUSTICE ,
        64

 NCJ 212979, APPEALS FROM GENERAL CIVIL TRIALS IN 46 LARGE COUNTIES, 2001-200 5, at
 2 (2006).

           Appellate remedies are able to play a significant jurisprudential role precisely because of
        65

 the near-univ ersality of appellate rights. In Oklahoma, litigants who lose in the trial court are
 guarantee d one appeal as of right.
        66
              COHEN, supra note 19, at 1

           JOHN RAWLS, A THEORY OF JUSTICE 136--42 (1971) (developing the concept of a "veil
         67

 of ignorance," which asks what societal rules parties would make if they were forced to act without
 knowledge of whether those rules would prove beneficial or detriment al to them personally).

                                                   -65-
               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 66 of 73



                                                                               summary
compared to Sup.Ct.R. l.36(g) summary appeals. Likely, under Sup.Ct.R. l.36(g)
                                                                              s must
appeals the economic costs are greate r because the appellate judicial officer
                                                                                 issues             .
laboriously comb through the extensive appellate record to address the appellate
                                                                                          appeals is
The real cost of proceedings conducted under Okla. Sup.Ct.R. l.36(g) summary
                                                                                              public
the extremely high cost to all the Oklahoma appellate courts' will or have lost the
                                                                                      courts '
trust and confidence in that judicial appellate institution of the Oklahoma appellate
                                                                                 rated
because of the lacking of fundamental fairness and objectiveness of those accele
                                                                                              d their
appellate proceedings that are administrated by justices and judges who have skewe
                                                                                , what
summary appeals reach a predetermined outcome for the appellees. In other words
                                                                                      unique
is the function of state appellate judges if there is no appellate brief to frame the
                                                                          under
facts, issues and arguments of the parties, because appellate proceedings
                                                                                  the trial
Okla.S up.Ct. R. l.36(g) summary appeals are near certainty that they will affirm

court.
                                       FOR ALL COUNTS

38.      Paragraph 1 through 37 are realleged and incorporated herein by reference.

39.      A controversy exists as to wheth er Oklahoma appellate proceedings conducted
                                                                                  access
under Okla.Sup.Ct.R. l.36(g) summary appeals are unconstitutional under (a) equal
                                                                                   tion
to justice, (b) the strict scrutiny test of the Fourte enth Amendment equal protec
                                                                                     tion
clause, (c) the intermediate scrutiny test of the Fourte enth Amendment equal protec
                                                                                              furthe r
clause, (d) the Fourte enth Amendment due process clause, and/or (e) contrary and
                                                                            self-
declare that contrary to the common law 12 O.S. § 2 proceedings under court
                                                   68




                                                                                             e source s
           Silver v. Slusher, 1988 OK 53, 1110, 770 P.2d 878, 883.(" There are three separat
          68
                                                                                  tion, her statute s
 which give rise to the creation of rights under Oklahoma law: the state constitu
 and her common Iaw.")(footnote omitted).

                                                -66-
              Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 67 of 73



                                                                                 tion of
legislated rule Okla.Sup.Ct.R. l.36(g) are strictly construed as being in deroga
            69
common law.

40.   A declaration from this Court would settle this issue.
                                                                                  the legal
41. A declaration from this Court would also serve a useful purpose in clarifying

issues in dispute.
                                                                                           .
42.   Plaintiff seek a declaration that the state court self-legislated rule, Okla.Sup.Ct.R
                                                                          as being
l.36(g) summary appeals, is null, void and of no force or effect whatever
                                                                                               of the
unconstitutional under (a) denying equal access to justice, (b) the strict scrutiny test
                                                                                court
Fourte enth Amendment equal protection clause because of the existence of state
                                                                              is no
rule, Okla.S up.Ct. R. l.ll(e) (l) to process and hear Oklahoma appeals there
                                                                                   with
compelling state intere st for appellate proceedings to be conducted in accordance
                                                                        unique
court rule Okla.Sup.Ct.R. l.36(g) summary appeals enough to warrant the
                                                                                equal
classification, (c) the intermediate scrutiny test of the Fourte enth Amendment
                                                                                 or
protection clause because the State of Oklahoma has no genuine, not hypothesized
                                                                                  by the
invented post hoc in response to litigations" and no justification may be offered
                                                                                 515, 533
Defendants that is "exceedingly persuasive," United States v. Virginia, 518 U.S.
                                                                                      ary
 (1996). And, there appears no rational justification for Okla.Sup.Ct.R. l.36(g) summ
                                                                                r, (d)
 appeals proceedings particularly when they are skewed to favor appellees. And/o

 thus, deny the Plaintiff Fourte enth Amendment due process of law.
                                                                                       or are
 43. Plaintiff seek a declaration under§ 1983 that all appellate proceedings that have
                                                                             Hatton
 being conducted under Okla.Sup.Ct.R. l.36(g) summary appeals, including the

                                                                                         n Law, 3
            Fordha m and Leach, Interpr etation of Statute s in Derogation of the Commo
         69
                                                                                21 HARv. I. REv. 383,
  VAND. L. REv. 438,44 0 (1950); Pound, The Common Law and Legislation,
  387 (1908).
               Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 68 of 73



                                                                       they are unconstitutional
appeal are null, void, and of no force or effect what ever becau se
                                                                        Four teent h Ame ndme nt
unde r (a) equal access to justice, (b) the strict scrutiny test of the
                                                                         Four teent h Ame ndme nt
equal prote ction clause, (c) the interm ediat e scrutiny test of the
                                                                 Ame ndme nt due proce ss        of
equal prote ction clause, (d) deny appellants their Four teent h
                                                                          And furth er decla re that
law. Math ews v. Eldridge, 424 U.S. at, 333-3 5 and/or (e) contrary.
                                                                      on law 12 O.S. § 2
Rule 1.36 and proceedings there on are contrary to the comm
                                                                    ) are strict ly const rued
proceedings unde r court self-legislated rule Okla.Sup.Ct.R. l.36(g
                                             70
as being in derogation of common law.
                                                                 r Okla.          Sup.Ct.R. l.36( g)
44. In the absen ce of an injunction, proceedings conducted unde
                                                 71                nt the Hatto n from (a)
summ ary appeals would continue to be enforced and would preve
                                                               ndants and (b) the Hatto n's
being denied Equal Access to Justic e at the hands of the Defe
                                                                  advocate the fact and legal
and all appellants' right to exerc ise their fundamental right to
                                                                    brief or brief-in-chief in
issue s of his Oklahoma appeal through filing a merit s appellate

 accordance with Okla .Sup. Ct.R . l.ll(e )(l).
                                                                  of the Defendants if the
 45. Plaintiff continue to suffer irreparable injury at the hands

 Cour t does not issue an injunction.
                                                                ration and injunction, as
 46. Ther e is no adequate reme dy at law because only a decla
                                                               Equal Access to Justi ce at
 opposed to mone tary damages, would allow the Hatto n to have
                                                                 lants' have the right to
 the hands of the Defendants and (b) the Hatto n's and all appel
                                                                  issue s of his Oklahoma
 exerc ise their fundamental right to advocate the fact and legal

         7
          °Fordham and Leach, Interp retatio n of Statut es in Derogation of the Common Law, 3
                               Pound, The Common Law and Legislation, 21 HARv. I. REv.
                                                                                              383,
  VAND. L. REv. 438,4 40 (1950);
  387 (1908).
                                                                           531.
          71
               Ladra v. New Dominion, LLC, 2015 OK 53, I! 6, 353 P.3d 529,

                                                  -68-
           Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 69 of 73



                                                                     accordance with
appeal through filing a merit s appellate brief or brief-in-chief in

Okla.Sup.Ct.R. l.ll(e )(l).
                                                                      ' Okla.Sup.Ct.R.
47. Enjoining Defendants from enforcing the Oklahoma appellate courts
                                                                       filing       of appellate
1.36(g) summary appeal provisions depriving and prohibiting the lawful
                                                                        )(l) which serve s
merits brief or brief-in-chief in accordance with Okla.Sup.Ct.R. l.ll(e
                                                                           provisions violates
the publicinterest because the state court Okla.Sup.Ct.R. l.36(g) rule's
                                                                          d to reach a
the Hatto n's constitutional rights, specifically, because they are skewe

predetermined outcome for the appellees in state court.
                                                                             ent in their
       WHEREFORE, Plaintiff respectfully request that this Court enter judgm

favor and against Defendants as follows:

1. Issue a prospective preliminary injunction having a Fed.R.Civ.P
                                                                   . 56(f) notice that the

                                                                  ary judgment (a)
Court may convert the grant of a perma nent injunction and a summ
                                                                       and Judges of the
enjoining the Defendants, Justices of the Oklahoma Supreme Court
                                                                            oma appellate
Cour t of Civil Appe als of the State of Oklah oma from enforcing the Oklah
                                                                      prohibit the lawful
courts' Okla.Sup.Ct.R. l.36(g) summary appeals provisions deprive and
                                                                       Okla. Sup.C t.R.
filing of appellate merit s brief or brief-in-chief in accordance with
                                                                                 up.Ct.R. l.36(g)
 l.ll(e )(l) which serve s the public intere st because the state court Okla.S
                                                                              becau   se that rule
 rule's provision violates the Hatto n's constitutional rights, specifically,
                                                                            court; (b) enjoining
 is skewe d to reach a predetermined outcome for the appellees in state
                                                                         the recor d on
 the Defendants from making final decisions or determinations based upon
                                                                        n based upon the
 appeal, alone, without their having considered and making determinatio
                                                                                 sative motions;
 prese rved issues framed in the brief-in-chief or appeal merits briefs or dispo
                                                                              in-chief or merit s
 (c) enjoining the Defendants are not to overlook or disregard the brief-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 70 of 73



                                                       e the ir final decision or disposition upon the
brief and, rather, they are to consider and mak
                                                                                                         ose
                                                    by the Defendants are to consider and disp
record alone and the issu es to be addressed
                                                                                                          by
                                                      the mer its of the pre serv ed issu es framed
of the issu es that are framed substantially on
                                              h and con           tained in the parties' brief-in-chief
the mer its of the arguments that are set fort

or mer its appellate brief and

        2. Ent er the following:
                                                                   nation of the offered issu es pre sen ted
        (a) A declaratory judgment for its determi
                                                                                                            ,
                                                          ause that the stat e cou rt self-legislated rule
her ein will have effect in the real world bec
                                                                                                           er
                                                       is null, void, and of no force or effect wha tev
Okla.Sup.Ct.R. l.36(g) summary appeals,
                                                                                                             t
                                                          equal access to justice, (b) Fir st Amendmen
as being unconstitutional und er (a) denying
               (c) Firs  t Am  end  men  t righ  t to peti tion  , (d) Fou rtee nth Amendment due procees
free spe ech
                                                                                                           se
       , (e) the   stri ct scru tiny  test  of  the   Fou   rtee nth Amendment equal protection clau
of law
                                                                                                             r
                                                         Okl a.S up. Ct.R . l.ll (e) (l) to process and hea
because of the existence of stat e court rule,
                                                                                                           be
                                                         stat e inte rest for appellate proceedings to
 Oklahoma appeals the re is no compelling
                                                              p.Ct.R. l.36(g) summary appeals enough to
 conducted in accordance to court rule Okla.Su
                                                                                                          nth
                                                         intermediate scrutiny test of the Fou rtee
 war ran t the unique classification, (f) the

          men   t equ al  pro tect ion  clau se    bec aus  e  the Sta te of Oklahoma has no genuine, not
 Amend

      oth esiz ed  or inv  ente d pos t hoc  in  resp  ons   e to litigations" and no justification tha t may
 hyp
                                                                                                               ,
                                                          dingly persuasive," United Sta tes v. Virginia
 be offered by the Defendants tha t is "excee
                                                                                                          t.R.
                                                        ears no rational justification for Okla.Sup.C
 518 U.S. 515, 533 (1996). And, the re app
                                                                                                               a
                                                             icularly when the y are ske wed to reac h
  l.36(g) summary appeals proceedings part
                                                      in stat e court.
  predetermined outcome for the appellees
                                                     appellate proceedings conducted und er
          (b) Ent er a declaratory judgment that all

                                                      -70 -
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 71 of 73



                                                                             January 1,
Okla.Sup.Ct.R. 1.36(g) summary appeals, including the Hatton appeal are from
                                                                                             is and
1997, null, void, and of no force or effect whatever from the inception because each
                                                                                 , (b) the
was unconstitutional conduct of the Defendants under (a) equal access to justice
                                                                                 speech,
strict scrutiny test a denial of the Hatton 's rights under First Amendment free
                                                                                 ediate
right to petition, Fourte enth Amendment equal protection clause, (c) the interm
                                                                              equal
scrutiny test a denial of the Hatton's rights under the Fourte enth Amendment
                                                                                 enth
protection clause, and/or (d) deny appellants, including Plaintiff, their Fourte

Amendment due process of law. Mathews v. Eldridge, 424 U.S. at, 333-3 5.
                                                                                    12
       3. Issue its declaratory judgment that Oklahoma Supre me Court Rule 1.36(g),
                                                                                             merits
O.S., ch. 15, app., in its deprivation and prohibiting appeflants from filing ofappellate
                                                                                          ponding
brief is unconstitutional both on its face and as applied to Plaintiff and grant corres
                                                                          ing and
prospective injunctive relief permanently enjoining the State from depriv
                                                                                             ntially,
prohibiting the filing of appellate merits briefs or briefs-in-chief in its appeals substa
                                                                                         hereaf ter
similar to those required to be filed under 1.ll(a) , 12 O.S., ch. 15, app., as it may
                                                                                on law
from time to time may be amended. And further declare that contrary to the comm
                                                                                             strictly
12 O.S. § 2 proceedings under court self-legislated rule Okla.Sup.Ct.R. l.36(g) are
                                                      72
construed as being in derogation of common law.
                                                                                be
       4. The Rule 1.36 is to be addressed, considered and is to be declared to
                                                                                               ities,
unconstitutional under the provisions of U.S. CONST., Art. IV, Privileges and Immun
                                                                                          . I, Free
Sec. 1, and Full Faith and Credit, Sec. 2; Art. VI, Sec. 2, Supremacy Clause; amend
                                                                                          and due
Speech, and Right to Petition, and amend XIV, § 1 both its equal protection clause

                                                                                      n Law, 3
           Fordham and Leach, Interpr etation of Statute s in Derogation of the Commo
        72
                                                                              21 HARV.L.REV. 383,
 VAND. L. REv. 438, 440 (1950); Pound, The Common Law and Legislation,
 387 (1908).

                                               -71-
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 72 of 73



                                              er     existed or had nev er bee n judially enacted
pro ces s clauses as though Rule 1.36 had nev
                                                       dings tha t have bee n or are being conducted
by the Oklahoma Sup rem e Court. All procee
                                                                                                    be
                                                      d from the beginning, January l, 1997, to
under Rule 1.36 are to be found and declare
                                                                                                    gs
                                                    t force and effect and all Rule 1.36 proceedin
null, void, and from the out set to be withou

        be  dec  lare d  and  ord ered  to be  con  tinu ing and ongoing, any Rule 1.36 decisions
are to

    ere d by  the  Def  end ants are to  be ord ered   to be vacated by the Defendants in each and
ent
                                                                                                     ve
     ry Rul e  1.36 app  eal with  noti ce the reo f being mailed to the parties in each, resp ecti
 eve
                                                       date may have bee n issu ed in each Rule 1.36
 appeal. Notwithstanding, a 20 O.S. § 16 man
                                                         , and filed said mandate in tha t trial court.
 appeal, the trial court may have bee n notified
                                                                                                       e
                                                     l be ordered recalled in all and any of the Rul
 Nonetheless, each and every mandate shal
                                                                                                    and
                                                     heard or considered by the Defendants
 1.36 appeals and all appeals are to be

         riat ely dec ided   on the issu es  pro ffer ed  by the parties' disposition motions or the ir
 approp

 appellate merits briefs.
                                                      ts pur sua nt to 42 U.S.C. § 1988.
         5. Award Plaintiff attorney's fees and cos
                                                      law and equity, as the Court deems jus t
         6. Grant suc h oth er and further relief, in

 and proper.


                                 Respectfully submitted,




                                  Paul Anthony Hatton~:Plaintiff pro se
                                  101 Jordan Way
                                  Pauls Valley, Oklahoma 73075
                                  Telephone: (405) 926-7295
             Case 5:18-cv-01219-C Document 1 Filed 12/14/18 Page 73 of 73



                                         VERIFICATION'
STA TE OF OKLAHOMA             )
                               ) ss.
GARVIN COUNTY                  )

                                                                                                in the
                                                  sworn, affirm and say that I am the plaintiff
I, Paul Ant hon y Hatton, being first duly                                                          the
                                                     above qnd foregoing doc ume nt and I kno w
above-styled action; and that I have read the                                                          l
                                                    fully stated, true and corr ect of my own pers ona
con tent s ther eof. The facts ther ein stat ed are
knowledge.
DATED: Dec emb er      .J!t, 2018.
                  ~ )

        Paul Anthony Hatton, Plaintiff.

                                                 <'..,{k)day of Dec mbe r, 2018.
 Taken, swo rn to and subscribed before me this/$



                                                                                       a
                                        Notary Public in and for the Stat e of Oklahom




                                                   -73-
